Exhibit 10(iii).1

Published CUSIP Number: 78650FAF2

$700,000,000

TERM CREDIT AGREEMENT

DATED AS OF DECEMBER 19, 2011

among

SAFEWAY INC.,

as Borrower,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

J.P. MORGAN SECURITIES LLC,

as Joint Bookrunners and Joint Lead Arrangers,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

GOLDMAN SACHS BANK USA,

as Documentation Agent,

and

THE LENDERS LISTED HEREIN,

as Lenders



--------------------------------------------------------------------------------

SAFEWAY INC.

TERM CREDIT AGREEMENT

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS      1   

1.1

  Certain Defined Terms      1   

1.2

  Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement      18   

1.3

  Other Definitional Provisions      19   

SECTION 2.

  AMOUNTS AND TERMS OF COMMITMENTS AND LOANS      19   

2.1

  Commitments; Making of Loans; the Register; Notes      19   

2.2

  Interest on the Loans      23   

2.3

  Fees      26   

2.4

  Repayments; Prepayments and Reductions in Commitments; General Provisions
Regarding Payments      27   

2.5

  Use of Proceeds      30   

2.6

  Special Provisions Governing Eurodollar Rate Loans      30   

2.7

  Defaulting Lenders      33   

SECTION 3.

  INCREASED COSTS, TAXES, CAPITAL ADEQUACY, AND MITIGATION      34   

3.1

  Increased Costs; Taxes; Capital Adequacy      34   

3.2

  Obligation of Lenders to Mitigate      39   

3.3

  Replacement of Lenders      40   

SECTION 4.

  CONDITIONS TO LOANS      41   

4.1

  Conditions to Closing      41   

4.2

  Conditions to All Loans      42   

SECTION 5.

  BORROWER’S REPRESENTATIONS AND WARRANTIES      42   

5.1

  Organization, Powers, Qualification, Good Standing and Business      42   

5.2

  Authorization of Borrowing, etc.      43   

5.3

  Financial Condition      43   

5.4

  No Material Adverse Effect      44   

5.5

  Litigation; Adverse Facts      44   

 

i



--------------------------------------------------------------------------------

5.6

  Payment of Taxes      44   

5.7

  Governmental Regulation      44   

5.8

  Securities Activities      44   

5.9

  Employee Benefit Plans      45   

5.10

  Disclosure      45   

5.11

  Foreign Assets Control Regulations, etc.      46   

SECTION 6.

  BORROWER’S AFFIRMATIVE COVENANTS      46   

6.1

  Financial Statements and Other Reports      46   

6.2

  Corporate Existence, etc.      49   

6.3

  Payment of Taxes and Claims      50   

6.4

  Maintenance of Properties; Insurance      50   

6.5

  Inspection      50   

6.6

  Compliance with Laws, etc.      50   

SECTION 7.

  BORROWER’S NEGATIVE COVENANTS      50   

7.1

  Liens and Related Matters      51   

7.2

  Financial Covenants      53   

7.3

  Restriction on Fundamental Changes; Material Asset Sales      53   

7.4

  Transactions with Shareholders and Affiliates      53   

7.5

  Conduct of Business      54   

7.6

  Unrestricted Subsidiaries      54   

SECTION 8.

  EVENTS OF DEFAULT      55   

8.1

  Failure to Make Payments When Due      55   

8.2

  Default in Other Agreements      55   

8.3

  Breach of Certain Covenants      56   

8.4

  Breach of Warranty      56   

8.5

  Other Defaults Under Loan Documents      56   

8.6

  Involuntary Bankruptcy; Appointment of Receiver, etc.      56   

8.7

  Voluntary Bankruptcy; Appointment of Receiver, etc.      57   

8.8

  Judgments and Attachments      57   

8.9

  Dissolution      57   

8.10

  Employee Benefit Plans      57   

8.11

  Change in Control      58   

 

ii



--------------------------------------------------------------------------------

SECTION 9.

  AGENTS      58   

9.1

  Appointment and Authority      58   

9.2

  Rights as a Lender      59   

9.3

  Exculpatory Provisions      59   

9.4

  Reliance by Administrative Agent      60   

9.5

  Delegation of Duties      60   

9.6

  Resignation of Administrative Agent      61   

9.7

  Non-Reliance on Administrative Agent and Other Lenders      61   

9.8

  No Other Duties, Etc      61   

9.9

  Administrative Agent May File Proofs of Claim      62    SECTION 10.  

MISCELLANEOUS

     62   

10.1

  Successors and Assigns; Assignments and Participations in Loans      62   

10.2

  Expenses      69   

10.3

  Indemnity      69   

10.4

  Set-Off      70   

10.5

  Ratable Sharing      71   

10.6

  Amendments and Waivers; Replacement of Banks      72   

10.7

  Independence of Covenants      73   

10.8

  Notices; Platform      73   

10.9

  Survival of Representations, Warranties and Agreements      74   

10.10

  Failure or Indulgence Not Waiver; Remedies Cumulative      75   

10.11

  Marshalling; Payments Set Aside      75   

10.12

  Severability      75   

10.13

  Obligations Several; Independent Nature of Lenders’ Rights and Borrower’s
Obligations      75   

10.14

  Headings      76   

10.15

  Successors and Assigns      76   

10.16

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL      76
  

10.17

  Confidentiality      77   

10.18

  Counterparts; Effectiveness      78   

10.19

  USA Patriot Act      78   

10.20

  No Fiduciary Responsibility      79   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

I

  FORM OF NOTICE OF BORROWING

II

  FORM OF NOTICE OF CONVERSION/CONTINUATION

III

  FORM OF NOTE

IV

  FORM OF COMPLIANCE CERTIFICATE

V

  FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT   SCHEDULES

2.1

  LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

iv



--------------------------------------------------------------------------------

Execution Copy

SAFEWAY INC.

TERM CREDIT AGREEMENT

This TERM CREDIT AGREEMENT is dated as of December 19, 2011 and entered into by
and among SAFEWAY INC., a Delaware corporation (“Borrower”), MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”) and J.P. MORGAN SECURITIES LLC
(“JPMS”), as joint lead arrangers and joint bookrunners (“Joint Bookrunners” or
“Joint Lead Arrangers”), BANK OF AMERICA, N.A. (“Bank of America”), as
administrative agent for the Lenders referred to below (in such capacity,
“Administrative Agent”), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as syndication
agent for the Lenders referred to below (“Syndication Agent”), GOLDMAN SACHS
BANK USA (“Goldman Sachs”), as documentation agent for the Lenders referred to
below (“Documentation Agent”) and THE LENDERS LISTED ON THE SIGNATURE PAGES
HEREOF (each individually referred to herein as a “Lender” and collectively as
“Lenders”).

R E C I T A L S

WHEREAS, Borrower desires that Lenders extend credit facilities to Borrower for
general corporate purposes, including, without limitation, to fund Borrower’s
stock repurchase program, to repay or refinance bank loans, commercial paper and
other borrowings, and for working capital, capital expenditures and
acquisitions;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders, Joint Bookrunners, Joint Lead
Arrangers, Syndication Agent, Documentation Agent and Administrative Agent agree
as follows:

Section 1. DEFINITIONS

 

1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Act” has the meaning assigned to that term in subsection 10.19.

“Adjusted Eurodollar Rate” means, (a) for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by



--------------------------------------------------------------------------------

Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Administrative
Agent’s London Branch to major banks in the London interbank Eurodollar market
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; and

(b) for the purposes of clause (ii) of the definition of “Base Rate”, on any
date, the rate per annum equal to (i) BBA LIBOR, as published by Reuters (or
such other commercially available source providing quotations of BBA LIBOR as
may be designated by Administrative Agent from time to time), at approximately
11:00 a.m., London time, determined two Business Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing on that date or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by Administrative Agent
to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.6.

“Administrative Agent Fee Letter” means the letter agreement among Borrower and
Administrative Agent dated November 18, 2011.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate,” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

“Agents” means Administrative Agent, Joint Bookrunners, Joint Lead Arrangers,
Syndication Agent and Documentation Agent.

“Aggregate Amounts Due From Borrower” has the meaning assigned to that term in
subsection 10.5.

“Agreement” means this Term Credit Agreement dated as of December 19, 2011, as
it may be amended, supplemented or otherwise modified from time to time.

 

  2    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Approved Fund” means a fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit V annexed hereto.

“Authorized Officer” has the meaning assigned to that term in subsection 4.2A.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bank of America” has the meaning assigned to that term in the introduction to
this Agreement.

“Base Rate” means, at any time, the higher of (i) the Prime Rate (ii) the
one-month Adjusted Eurodollar Rate for a Eurodollar Rate Loan plus 1.0%, or
(iii) the rate which is 1/2 of 1.0% in excess of the Federal Funds Effective
Rate for Dollar denominated loans. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Book Value” means, with respect to the assets of Borrower or any of its
Subsidiaries, the value of such Person’s assets recorded in the consolidated
balance sheet of Borrower most recently delivered to Lenders pursuant to
subsection 6.1(i) or 6.1(ii).

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Borrower Materials” has the meaning assigned to that term in subsection 6.1.

“Borrower’s Common Stock” means the common stock, $.01 par value, of Borrower.

“Business Day” means any day excluding Saturday and Sunday and also excluding
(i) for all purposes other than as covered by clause (ii) below, any day which
is a legal holiday under the laws of the States of New York or California or is
a day on which banking institutions located in any such state are authorized or
required by law or other governmental action to close, and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Adjusted Eurodollar Rate, any day which is not a Business Day pursuant to clause
(i) or which is not a day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank Eurodollar market.

 

  3    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Casa Ley” means Casa Ley, S.A. de C.V., a Mexican corporation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Closing Date” means December 19, 2011.

“Commitment” means the commitment of a Lender to make Loans to Borrower pursuant
to Section 2.1A and “Commitments” means such commitments of all Lenders in the
aggregate.

“Commitment Fee Percentage” means, as of any date, the percentage per annum
expressed in basis points set forth in the definition of “Pricing Margin”. The
Commitment Fee Percentage shall change as of the opening of business on any day
that the Pricing Level changes pursuant to the definition of “Index Debt
Rating.”

“Commitment Termination Date” means April 19, 2012.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit IV annexed hereto delivered to Administrative Agent and Lenders by
Borrower pursuant to subsection 6.1(iii).

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
adjusted to exclude (without duplication) the effects of (i) any LIFO expense or
income, (ii) Consolidated Interest Expense, (iii) provisions for taxes based on
income, (iv) depreciation expense, (v) amortization expense, (vi) equity in
earnings or losses of unconsolidated affiliates to the extent not actually
received or paid by Borrower or its Subsidiaries, (vii) material non-cash,
non-recurring gains and losses, (viii) non-cash expenses recognized pursuant to
Financial Accounting Standards Board Accounting Standards Codification (“FASB
ASC”) Topic 718, “Compensation – Stock Compensation”, (ix) property impairment
charges recognized pursuant to FASB ASC Topic 360, “Property, Plant and
Equipment”; and (x) non-cash goodwill impairment charges incurred pursuant to
FASB ASC Topic 350, “Intangibles – Goodwill and Other”, all of the foregoing as
determined on a consolidated basis for Borrower and its Subsidiaries (excluding
any Unrestricted Subsidiaries) in conformity with GAAP; provided that if
Consolidated Adjusted EBITDA for any period is increased as a result of any
adjustment for a non-cash charge pursuant to clauses (vii), (viii), (ix) or
(x) and such non-cash charge represents a cash charge in any subsequent period,
then Consolidated Adjusted EBITDA for such subsequent period shall be reduced by
the amount of such cash charge.

 

  4    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, interest expense with
respect to all outstanding Indebtedness (including, without limitation, net
costs under Interest Rate Agreements and any such expense attributable to
Capital Leases in accordance with GAAP) of Borrower and its Subsidiaries
(excluding any Unrestricted Subsidiaries) for such period determined on a
consolidated basis in conformity with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss),
before extraordinary items, of Borrower and its Subsidiaries (excluding any
Unrestricted Subsidiaries) on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
(excluding any Unrestricted Subsidiaries), determined on a consolidated basis in
conformity with GAAP.

“Contractual Obligation,” as applied to any Person, means any provision of any
material indenture, mortgage, deed of trust, contract, undertaking, agreement or
other instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Administrative Agent
and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Borrower, Administrative Agent or any other Lender any other amount required to
be paid by it hereunder within two (2) Business Days of the date when due,
(b) has notified Borrower or Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by Administrative Agent, to confirm in writing to Administrative Agent in a
reasonably satisfactory manner that it will comply with its funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Insolvency Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender

 

  5    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to subsection
2.7B) upon delivery of written notice of such determination to Borrower and each
other Lender.

“Designating Lender” has the meaning assigned to that term in subsection 10.1B.

“Documentation Agent” has the meaning assigned to that term in the introduction
to this Agreement.

“Dollars” and “$”mean the lawful money of the United States of America.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that neither Borrower nor any Affiliate of
Borrower shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) which is, or was at any
time in the preceding five years, maintained or contributed to by Borrower or,
with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of its ERISA Affiliates, or as to which Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any of its ERISA Affiliates may have any liability.

“Environmental Laws” means all statutes, ordinances, orders, rules, regulations,
plans, guidelines, permits, policies or decrees and the like relating to
(i) environmental matters, including, without limitation, those relating to
fines, injunctions, penalties, damages, contribution, cost recovery
compensation, losses or injuries resulting from the Release or threatened
Release of Hazardous Materials, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to

 

  6    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries or any of their respective properties,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act ( 33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) and the
Emergency Planning and Community Right-to-Know Act (42 U.S.C. § 11001 et seq.),
each as amended or supplemented, and any analogous future or present local,
state and federal statutes and regulations promulgated pursuant thereto, each as
in effect as of the date of determination.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate,” as applied to any Person as of any date, means (i) any
corporation which is or was at any time during the preceding five years a member
of a controlled group of corporations within the meaning of Section 414(b) of
the Internal Revenue Code of which that Person is (or was at any time during
such preceding five years) a member; (ii) any trade or business (whether or not
incorporated) which is or was at any time during the preceding five years a
member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Internal Revenue Code of which that Person is
(or was at any time during such preceding five years) a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is
or was at any time during the preceding five years a member.

“ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043(c) of ERISA and the regulations issued thereunder with respect to
any Pension Plan (excluding those for which the provision for 30-day notice to
the PBGC has been waived by regulation); (ii) the failure of Borrower or any of
its ERISA Affiliates to meet the minimum funding standard of Sections 412 and
430 of the Internal Revenue Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Internal Revenue Code) or
the failure of Borrower or any of its ERISA Affiliates to make by its due date a
required installment under Section 430(i) of the Internal Revenue Code with
respect to any Pension Plan or the failure of Borrower or any of its ERISA
Affiliates to make any required contribution to a Multiemployer Plan; (iii) the
filing of a notice by plan administrator of intent to terminate or the treatment
of a Pension Plan amendment as a termination under Section 4041 of ERISA;
(iv) the withdrawal (including any cessation of operations treated as a
withdrawal under Section 4062(e) of ERISA) by Borrower or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors during a
plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), or the termination of any Pension Plan with two or
more contributing sponsors, resulting in liability on Borrower or any of its
ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA, respectively;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan or
Multiemployer Plan, or the occurrence of any event or condition which would
constitute grounds under Section 4042 of ERISA for the

 

  7    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan pursuant to Section 4042 of ERISA; (vi) the imposition of
liability on Borrower or any of its ERISA Affiliates pursuant to Section 4062(e)
or 4069 of ERISA, by reason of the application of Section 4212(c) of ERISA, or
under any other provision of Title IV of ERISA, other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA; (vii) the withdrawal by Borrower
or any of its ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan, or the
receipt by Borrower or any of its ERISA Affiliates of notice from any
Multiemployer Plan that such Multiemployer Plan is in “reorganization” or
“insolvency” pursuant to Section 4241 or 4245 of ERISA, respectively, or that
such Multiemployer Plan intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; (viii) the imposition on Borrower or any of its
ERISA Affiliates of fines, penalties, taxes or liabilities under Chapter 43 of
the Internal Revenue Code or under Section 409 or 502(c), (i) or (l) or 4071 of
ERISA in respect of any Employee Benefit Plan; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan other than a Multiemployer Plan) intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan (or any other Employee Benefit Plan other than a
Multiemployer Plan) to qualify for exemption from taxation under Section 501(a)
of the Internal Revenue Code; (x) the imposition of a Lien upon the assets of
Borrower or any of its ERISA Affiliates pursuant to Section 401(a)(29) or 412(n)
of the Internal Revenue Code or pursuant to ERISA with respect to any Pension
Plan; or (xi) the termination of a Foreign Plan or the failure by Borrower or
any of its Subsidiaries to make full payment when due of all material
contributions to any Foreign Plan required under such Foreign Plan or under
foreign law.

“Eurodollar Rate Loans” means Loans denominated in Dollars bearing interest at
rates determined by reference to the Adjusted Eurodollar Rate as provided in
subsection 2.2A.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to any Person, (i) taxes imposed on or
measured by its overall net income (however denominated) and franchise taxes
imposed in lieu thereof by the jurisdiction (or any political subdivision
thereof) under the laws of which such Person is organized, in which its
principal office is located, in the case of a Lender, in which its applicable
lending office is located or in which it is doing business (other than by virtue
of having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction contemplated by, or enforced this Agreement or
any other Loan Document) (ii) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
Borrower is located, and (iii) any withholding or backup withholding tax (except
any such tax payable during the continuance of any Event of Default) that (x) is
imposed on amounts payable to such Person at the time such Person becomes a
party hereto (or designates a new lending office) except for any such taxes
imposed as a result of any action taken by a

 

  8    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender pursuant to subsection 3.2, or (y) is attributable to such Person’s
failure or inability (other than as a result of a Change in Law) to comply with
subsection 3.1B(v) or to a change (other than a Change in Law) in the
documentation provided by such Person pursuant to subsection 3.1B(v), except to
the extent that such Person (or its assignor, if any) was entitled, at the time
of designation of a new lending office (or assignment), to receive additional
amounts from Borrower with respect to such withholding or backup withholding tax
pursuant to any provision of subsection 3.1B, or (z) is required to be deducted
under applicable law from any payment hereunder on the basis of the information
provided by such Lender pursuant to clause (c) of Section 3.1B(v).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.0%) charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

“Fee Letter” means the letter agreement among Borrower, Bank of America,
JPMorgan, MLPFS and JPMS dated November 18, 2011.

“Fiscal Year” means, for any purpose, any of the 52-week or 53-week reporting
periods used by Borrower in the financial reports it prepares for external
reporting purposes.

“Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimalac, S.A.

“Foreign Plan” means a “defined benefit plan” as defined under Section 3(35) of
ERISA, which is described in Section 4(b)(4) of ERISA and which is maintained or
contributed to by Borrower or any of its Subsidiaries, or under which Borrower
or any of its Subsidiaries may have any liability.

“Funding Date” means the date any Loan is funded.

“Funding and Payment Office” means the office of Administrative Agent located at
2001 Clayton Road, Concord, CA 94520-2405, Mail Code: CA4-702-02-25, Attention:
Remy David, or such other location in the United States of America as may from
time to time be designated in writing by Administrative Agent.

“GAAP” means accounting principles generally accepted in the United States of
America set forth in opinions and pronouncements of the Accounting Principles
Board of the

 

  9    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.

“Goldman Sachs” has the meaning assigned to such term in the introduction to
this Agreement.

“Governmental Authority” means the government of the United States of America or
any other nation, or agencies and political subdivisions thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous waste,” “restricted
hazardous waste,” “infectious waste,” “toxic substances” or any other
formulations intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import under any applicable Environmental Laws or
publications promulgated pursuant thereto; (ii) any oil, petroleum, petroleum
fraction or petroleum derived substance; (iii) any drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (iv) any flammable
substances or explosives; (v) any radioactive materials; (vi) asbestos in any
form; (vii) urea formaldehyde foam insulation; (viii) electrical equipment which
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty parts per million; and (ix) pesticides.

“Indebtedness,” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person, and
(vi) other than for the purposes of Section 8, guaranties of any obligations set
forth in sub-paragraphs (i) through (v) inclusive of this definition.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

  10    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Index Debt” has the meaning assigned to that term in the definition of “Index
Debt Rating”.

“Index Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P and Moody’s for non-credit-enhanced, senior unsecured
debt (the “Index Debt”) of Borrower. For purposes of the foregoing, (i) if
either Moody’s or S&P shall not have in effect a rating for the Index Debt
(other than by reason of the circumstances referred to in the last sentence of
this definition), Borrower and Administrative Agent shall negotiate in good
faith to amend this definition to reflect the cessation of such rating, provided
that if no amendment to this definition has been effected within ten
(10) Business Days from the date of such ratings cessation then such rating
agency shall be deemed to have established a rating in the lowest Pricing Level;
(ii) if the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall fall within different Pricing Levels, the
applicable Pricing Level shall be based on the higher of the two ratings unless
the ratings differ by more than two categories, in which case the governing
rating shall be the category next above the lower of the two; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Borrower,
Administrative Agent and the Syndication Agent shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
non-availability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the applicable Pricing Level shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

“Insolvency Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada) or any comparable law of Canada or any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in the United States of
America or any state thereof or Canada or any province thereof.

“Interest Coverage Ratio” means, as at any date of determination, the ratio
(rounded down to the nearest one-hundredth) of (i) Consolidated Adjusted EBITDA
to (ii) Consolidated Interest Expense, in each case for the four fiscal quarter
period ending with the most recently completed fiscal quarter of Borrower.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
Quarterly Payment Date, and (ii) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan; provided that in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

  11    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Borrower or any of its Subsidiaries is a party and which is
used to manage the percentages of fixed and floating rate Indebtedness of
Borrower and its Subsidiaries.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter.

“Joint Bookrunners” has the meaning assigned to that term in the introduction to
this Agreement.

“Joint Lead Arrangers” has the meaning assigned to that term in the introduction
to this Agreement.

“JPMorgan” has the meaning assigned to that term in the introduction to this
Agreement.

“JPMS” has the meaning assigned to that term in the introduction to this
Agreement.

“Lender” and “Lenders” means the persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).

“Loan Documents” means this Agreement, the Notes, the Administrative Agent Fee
Letter and the Fee Letter.

“Loan Exposure” means, with respect to any Lender as of any date, (a) prior to
the termination of the Commitments, that Lender’s unused Commitment plus the
aggregate outstanding principal amount of the Loans of that Lender, and
(b) after the termination of the Commitments, the aggregate outstanding
principal amount of the Loans of that Lender.

“Loans” means Loans made by Lenders to Borrower pursuant to subsection 2.1A.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means (i) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of Borrower
and its Subsidiaries (other than Unrestricted Subsidiaries), taken as a whole,
or (ii) the material impairment of Administrative Agent or any Lender to enforce
the Obligations in the aggregate.

 

  12    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Material Asset Sale” means the sale, in a single transaction or series of
related transactions, by Borrower or any of its Subsidiaries (other than
Unrestricted Subsidiaries) to any Person other than Borrower or any of its
Wholly-Owned Subsidiaries of (i) any of the stock of any of Borrower’s
Subsidiaries, or (ii) any other assets (whether tangible or intangible) of
Borrower or any of its Subsidiaries outside of the ordinary course of business;
provided that the aggregate Book Value of all assets transferred in such sale
(including, without limitation, the assets of any Subsidiary the stock of which
is so transferred) equals or exceeds 20% of the Book Value of the consolidated
assets of Borrower and its Subsidiaries (other than Unrestricted Subsidiaries).

“Material Subsidiary” means, at any date, any domestic Subsidiary of Borrower
(other than any Unrestricted Subsidiary) whose tangible assets have a Book Value
equal to or exceeding 5% of the Book Value of the consolidated tangible assets
of Borrower and its Subsidiaries.

“Maturity Date” means March 19, 2015; provided, however, that if such date is
not a Business Day, the preceding Business Day.

“MLPFS” has the meaning assigned to that term in the introduction to this
Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan,” as defined in Section 3(37)
of ERISA and which is subject to Title IV of ERISA, to which Borrower or any of
its ERISA Affiliates is contributing, or may have any liability.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means any promissory notes issued by Borrower pursuant to subsection
2.1E, substantially in the form of Exhibit III annexed hereto, respectively, to
evidence the Loans of any Lenders, as notes may be amended, supplemented or
otherwise modified from time to time.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by Borrower to Administrative Agent pursuant to
subsection 2.1B with respect to a proposed borrowing.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto delivered by Borrower to Administrative Agent pursuant
to subsection 2.2D with respect to a proposed conversion or continuation of the
applicable basis for determining the interest rate with respect to the Loans
specified therein.

 

  13    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Obligations” means all obligations of every nature of Borrower from time to
time owed to Agents, Lenders or any of them under the Loan Documents, whether
for principal, interest, fees, expenses, indemnification or otherwise.

“Officers’ Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any of its Authorized Officers.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

“Participant Register” has the meaning set forth in subsection 10.1C.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation (or any successor
thereto).

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA.

“Permitted Encumbrances” means the following types of Liens (other than any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA):

(i) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by subsection 6.3;

(ii) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics
and materialmen and other Liens imposed by law incurred in the ordinary course
of business for sums not yet delinquent or being contested in good faith, if
such reserve or other appropriate provision, if any, as shall be required by
GAAP shall have been made therefor;

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security (and related standby letters of credit), or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

(iv) any attachment or judgment Lien not constituting an Event of Default under
subsection 8.8;

 

  14    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(v) leases or subleases or licenses of occupancy granted to others not
interfering in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

(vi) easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

(vii) any (a) interest or title of a lessor or sublessor under any lease,
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any restriction or encumbrance referred to in
the preceding clause (b);

(viii) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;

(ix) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(x) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of Borrower and its
Subsidiaries (excluding deposits securing the repayment of Indebtedness);

(xi) Liens encumbering customary initial deposits and margin deposits, and other
Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry securing obligations under
commodities agreements; and

(xii) Liens securing reimbursement obligations under commercial letters of
credit or bankers’ acceptance facilities, which Liens encumber documents and
other property to be acquired by drawings under such commercial letters of
credit or drafts accepted under such bankers’ acceptance facilities.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.

“Platform” has the meaning given to it in Section 10.8(B)(i).

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Pricing Level” means, as of any date, the applicable Pricing Level set forth in
the definition of “Pricing Margin”.

 

  15    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Pricing Margin” means, as of any date, the Pricing Margin set forth below that
corresponds to the Index Debt Rating (determined with reference to the
definition of “Index Debt Rating”) set forth below in effect on such date:

Pricing Margin

(in basis points)

 

Pricing Level

  

Index Debt Rating

(S&P/Moody’s)

   Commitment Fee
Percentage      Eurodollar
Rate Loans      Base Rate Loans  

Level I

   BBB+/Baa1      17.5         112.5         12.5   

Level II

   BBB/Baa2      17.5         125.0         25.0   

Level III

   BBB-/Baa3      17.5         150.0         50.0   

Level IV

   BB+/Ba1      17.5         175.0         75.0   

Level V

   Lower than BB+/Ba1      17.5         225.0         125.0   

The Pricing Margin shall change as of the opening of business on any day that
the Pricing Level changes pursuant to the definition of “Index Debt Rating”.

“Primary Agent” and “Primary Agents” means Bank of America, in its capacity as
Administrative Agent, JPMorgan, in its capacity as Syndication Agent and MLPFS
and JPMS, in their respective capacities as Joint Bookrunners.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Administrative Agent as its “prime rate”. The
“prime rate” is a rate set by Administrative Agent based upon various factors
including Administrative Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Administrative Agent shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Proceedings” has the meaning assigned to that term in subsection 6.1(vii).

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing the Loan Exposure of that Lender by the aggregate Loan Exposure of all
Lenders.

“Public Lender” has the meaning assigned to that term in subsection 6.1.

“Quarterly Payment Date” means the last Business Day of March, June, September
and December in each calendar year.

“Register” has the meaning assigned to that term in subsection 2.1D.

 

  16    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials),
including the movement of any Hazardous Material through the air, soil, surface
water, groundwater or property.

“Requisite Lenders” means Lenders having or holding more than 50% of the Loan
Exposure of all Lenders; provided that the Loan Exposure of any Defaulting
Lender shall be excluded for purposes of making a determination of Requisite
Lenders, as further provided in subsection 10.6 hereof.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Settlement Service” has the meaning assigned to that term in subsection
10.1B(i).

“Solvent” means, with respect to any Person, that as of the date of
determination, (i) the then fair saleable value of the property of such Person
is (a) greater than the total amount of liabilities (including reasonably
anticipated liabilities with respect to contingent obligations) of such Person
and (b) greater than the amount that will be required to pay the probable
liabilities on such Person’s then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to such Person, and (ii) such person has not incurred and
does not intend to incur, or does not believe that it will incur, debts beyond
its ability to pay such debts as they become due.

“S&P” means Standard & Poors Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SPV” has the meaning assigned to that term in subsection 10.1B(i).

“Subordinated Indebtedness” means the Indebtedness of Borrower subordinated in
right of payment to the Obligations.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association, joint venture or other business entity of which more than 50% of
the total voting power of shares of capital stock or other ownership interests
entitled (without regard to the

 

  17    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof.

“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, charge,
fee, assessment, deduction, withholding or other similar charges of any nature
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Loan Amount” means the aggregate principal amount of the Loans made
hereunder, without giving effect to any repayments or prepayments thereof.

“Unrestricted Cash” means, as at any date of determination, the aggregate amount
of cash and cash equivalents denominated in U.S. or Canadian Dollars (to the
extent in any such case not classified as “restricted” for financial statement
purposes) included on the most recent consolidated balance sheet of Borrower
delivered pursuant to subsection 6.1, it being understood that any cash or cash
equivalents that secure any Indebtedness (other than the Obligations) shall not
be unrestricted for purposes of this definition.

“Unrestricted Subsidiary” means any Subsidiary designated by Borrower as an
Unrestricted Subsidiary in accordance with the provisions of subsection 7.6.

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person that is directly or indirectly wholly-owned by such Person.

 

1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. The financial statements to be furnished to the Lenders
pursuant hereto shall be made and prepared in accordance with GAAP consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by Borrower to the Lenders);
provided that, (a) except as otherwise specifically provided herein, all
computations and all definitions (including accounting terms) used in
determining compliance with subsection 7.2 shall utilize GAAP and policies in
conformity with those used to prepare the audited financial statements of
Borrower referred to in subsection 6.1 for the Fiscal Year ended January 1,
2011, and (b) notwithstanding anything to the contrary contained herein, all
such financial statements shall be prepared, and all financial covenants
contained herein or in any other Loan Document shall be calculated, in each
case, without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.

 

  18    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

1.3 Other Definitional Provisions.

References to “Sections” and “subsections” shall be to Sections and subsections,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in subsection 1.1 may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

Section 2. AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

 

2.1 Commitments; Making of Loans; the Register; Notes.

A. Commitments and Loans. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Borrower herein set
forth, each Lender severally agrees to lend to Borrower from time to time during
the period from and after the Closing Date to and including the Commitment
Termination Date in an amount requested by Borrower not exceeding its Pro Rata
Share of the aggregate amount of the Commitments at such time to be used for the
purposes identified in subsection 2.5A. The amount of each Lender’s Commitment
is set forth opposite its name in Schedule 2.1 and the original aggregate amount
of the Commitments is $700,000,000; provided that the amount of the Commitment
of each Lender shall be adjusted to give effect to any reduction or termination
of Commitments pursuant to Section 2.4 hereof (including as the result of the
making of a Loan hereunder) and to any assignment of such Commitment pursuant to
subsection 10.1B. Borrower may make only two borrowings under the Commitments.
The second borrowing under the Commitments shall be for Loans in an aggregate
amount not to exceed the unused Commitments. The unused portion of each Lender’s
Commitment shall expire immediately and without further action on the Commitment
Termination Date if the Loans are not made on or before that date. Amounts
borrowed under this subsection 2.1A and subsequently repaid or prepaid may not
be reborrowed. All Loans shall be denominated and funded in Dollars.

B. Borrowing Mechanics.

(i) Loans. Loans made on any Funding Date shall be in an aggregate minimum
amount of $100,000,000 and integral multiples of $25,000,000 in excess of that
amount. Whenever Borrower desires that Lenders make Loans, it shall deliver to
Administrative Agent a Notice of Borrowing no later than 12:00 noon (New York
time) at least three (3) Business Days in advance of the proposed Funding Date
in the case of a Eurodollar Rate Loan, or on the proposed Funding Date in the
case of a Base Rate Loan; provided, however, that if Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than 14-days, one, two,
three or six months in duration as provided in subsection 2.2B, the Notice of
Borrowing must be received by Administrative Agent not later than 12:00 noon
(New York time) four Business Days in advance of the proposed Funding Date,
whereupon Administrative Agent shall give prompt notice to the Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 12:00 noon (New York time), three Business Days before
the proposed Funding Date, Administrative Agent shall notify Borrower (which
notice may be by telephone) whether or not the requested Interest Period
described in the

 

  19    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

preceding proviso has been consented to by all the Lenders. Each Notice of
Borrowing shall specify (i) the proposed Funding Date (which shall be a Business
Day), (ii) the amount of Loans requested, (iii) whether such Loans are to be
Base Rate Loans or Eurodollar Rate Loans (it being agreed and understood that
Eurodollar Rate Loans may not be borrowed before the date three (3) Business
Days after the Closing Date) and (iv) in the case of any Loans requested to be
made as Eurodollar Rate Loans, the initial Interest Period requested therefor.
Loans may be continued as or converted into Base Rate Loans and Eurodollar Rate
Loans in the manner provided in subsection 2.2D. In lieu of delivering the
above-described Notice of Borrowing, Borrower may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Borrowing to Administrative Agent on or
before the applicable Funding Date.

(ii) General Provisions Relating to Borrowing. Neither Administrative Agent nor
any Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other person authorized to
borrow on behalf of Borrower or for otherwise acting in good faith under this
subsection 2.1B, and upon funding of Loans by Lenders in accordance with this
Agreement pursuant to any such telephonic notice, Borrower shall have effected
Loans hereunder.

Borrower shall notify Administrative Agent prior to the funding of any Loans
thereby requested in the event that any of the matters to which Borrower is
required to certify in the applicable Notice of Borrowing is no longer true and
correct as of the applicable Funding Date, and the acceptance by Borrower of the
proceeds of any Loans shall constitute a re-certification by Borrower, as of the
applicable Funding Date, as to the matters to which Borrower is required to
certify in the applicable Notice of Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and Borrower shall be bound to make a borrowing in accordance therewith.

C. Disbursement of Funds.

(i) Funding Loans. All Loans under this Agreement shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares. Promptly
after receipt by Administrative Agent of a Notice of Borrowing pursuant to
subsection 2.1B (or telephonic notice in lieu thereof) requesting a Loan,
Administrative Agent shall notify each Lender of the proposed borrowing. Each
Lender shall make the amount of its Loan available to Administrative Agent, in
Dollars and same day funds, at the Funding and Payment Office not later than
12:00 noon (or in the case of Base Rate Loans, 2:00 p.m.) (New York time) on the
applicable Funding Date.

 

  20    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) Disbursement of Loan Proceeds by Administrative Agent. Upon satisfaction or
waiver of the conditions precedent specified in subsections 4.1 (in the case of
Loans made on the Closing Date, if any) and 4.2 (in the case of all Loans),
Administrative Agent shall make the proceeds of such Loans available to Borrower
on the applicable Funding Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders to be credited to an account of Borrower at the Funding and Payment
Office or to be wired to such account with another financial institution as
Borrower may specify in writing to Administrative Agent, as applicable.

(iii) Administrative Agent May Advance Funds; Failure of Lender to Fund Loan.
Unless Administrative Agent shall have been notified by any Lender prior to the
Funding Date for any Loans (or in the case of Base Rate Loans prior to 1:00 p.m.
(New York time) on the Funding Date) to be funded by such Lender that such
Lender does not intend to make available to Administrative Agent the amount of
such Lender’s Loan requested on such Funding Date, Administrative Agent may
assume that such Lender has made such amount available to Administrative Agent
on such Funding Date and Administrative Agent may, in its sole discretion, but
shall not be obligated to, make available to Borrower a corresponding amount on
such Funding Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks in Dollars for three (3) Business
Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon Administrative Agent’s demand therefor,
Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to Administrative Agent, at the Base Rate. Nothing in this subsection
2.1C shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

No Lender shall be responsible for any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder nor shall the Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in that other Lender’s obligation to make a Loan requested hereunder.

D. The Register.

(i) Administrative Agent shall maintain, at its address referred to in
subsection 10.8, a register for the recordation of the names and addresses of
Lenders, and the Commitment and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Borrower or any
Lender (but only as to such Lender’s entry in the Register) at any reasonable
time and from time to time upon reasonable prior notice.

 

  21    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) Administrative Agent shall record in the Register the Commitment and the
Loans (including the principal amounts thereof and interest owing thereon) from
time to time of each Lender and each repayment or prepayment in respect of the
principal amount and interest of the Loans of each Lender. Any such recordation
shall be conclusive and binding on Borrower and each Lender, absent manifest or
demonstrable error; provided that failure to make any such recordation, or any
error in such recordation, shall not affect Borrower’s Obligations in respect of
the applicable Loans.

(iii) Each Lender shall record on its internal records (including, without
limitation, any Note held by such Lender) the amount of each Loan made by it and
each payment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower and such Lender, absent manifest or demonstrable error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect Borrower’s Obligations in respect of the
applicable Loans; and provided, further that in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(iv) Borrower, Administrative Agent and Lenders shall deem and treat the Persons
listed as Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been accepted by Administrative Agent and recorded in the
Register as provided in subsection 10.1B(ii). Prior to such recordation, all
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitment or Loan.

(v) Borrower hereby designates Administrative Agent to serve as its Agent solely
for purposes of maintaining the Register as provided in this subsection 2.1D,
and Borrower hereby agrees that, to the extent Administrative Agent serves in
such capacity, Administrative Agent and its officers, directors, employees,
agents and affiliates shall constitute Indemnitees for all purposes under
subsection 10.3.

E. Optional Notes. If so requested by any Lender by written notice to Borrower
(with a copy to Administrative Agent) at least two (2) Business Days prior to
the Closing Date or at any time thereafter, Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to subsection 10.1) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s receipt of such notice) a promissory note to evidence such
Lender’s Loans to Borrower, substantially in the form of Exhibit III annexed
hereto with appropriate insertions.

 

  22    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been accepted by
Administrative Agent as provided in subsection 10.1B(ii). Any request, authority
or consent of any person or entity who, at the time of making such request or
giving such authority or consent, is the record holder of any Note shall be
conclusive and binding on any subsequent holder, assignee or transferee of that
Note or of any Note or Notes issued in exchange therefor.

 

2.2 Interest on the Loans.

A. Rate of Interest. (i) Loans shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or the Adjusted
Eurodollar Rate. The applicable basis for determining the rate of interest on
Loans shall be selected by Borrower at the time Borrower submits a Notice of
Borrowing pursuant to subsection 2.1B or a Notice of Conversion/Continuation is
given pursuant to subsection 2.2D. If on any date a Loan is outstanding with
respect to which notice has not been delivered to Administrative Agent in
accordance with the terms of this Agreement specifying the basis for determining
the rate of interest, then for that day that Loan shall bear interest determined
by reference to the Base Rate.

(ii) Subject to the provisions of subsections 2.2E and 3.1, Loans shall bear
interest as follows:

(a) if a Base Rate Loan, then at a rate per annum equal to the sum of the Base
Rate plus the Pricing Margin; or

(b) if a Eurodollar Rate Loan, then at a rate per annum equal to the sum of the
Adjusted Eurodollar Rate for the applicable Interest Period plus the Pricing
Margin.

B. Interest Periods. In connection with each Eurodollar Rate Loan, Borrower may,
pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Borrower’s option, either a 14-day or one, two, three or six month period
or, if permitted under clause (vii) of this subsection 2.2B, a nine or twelve
month period; provided that:

(i) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

  23    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B and except in the case of a 14-day Interest Period,
end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Loans shall extend
beyond the Maturity Date;

(vi) there shall be no more than 10 Interest Periods outstanding at any time;

(vii) no Eurodollar Rate Loan shall have an Interest Period of nine or twelve
months without the consent of the Lenders; and

(viii) in the event Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Borrower shall be deemed to have selected an Interest
Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity).

D. Conversion or Continuation. Subject to the provisions of subsection 2.6,
Borrower shall have the option (i) to continue all or any part of its
outstanding Eurodollar Rate Loans in an amount equal to $10,000,000 and integral
multiples thereof or (ii) to convert all or any part of its outstanding Loans in
an amount equal to $10,000,000 and integral multiples of $10,000,000 in excess
thereof from Loans bearing interest at a rate determined by reference to one
basis to Loans bearing interest at a rate determined by reference to an
alternative basis provided (a) Base Rate Loans may be converted into Eurodollar
Rate Loans at any time, and, subject to subsection 2.6D, Eurodollar Rate Loans
may be converted or continued at any time; and (c) no Loan may be continued as
or converted into a Eurodollar Rate Loan at any time that an Event of Default
has occurred and is continuing.

Borrower shall deliver a Notice of Conversion/Continuation to Administrative
Agent no later than 12:00 noon (New York time) at least one (1) Business Day in
advance of the proposed conversion date in the case of a conversion to a Base
Rate Loan and at least three (3) Business Days in advance of the proposed
conversion/continuation date in the case of a

 

  24    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

conversion to, or a continuation of, a Eurodollar Rate Loan; provided, however,
that if Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than 14-days, one, two, three or six months in duration as provided
in Section 2.2B, the Notice of Conversion/Continuation must be received by
Administrative Agent not later than 12:00 noon (New York time) four Business
Days in advance of the proposed conversion/continuation date, whereupon
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 12:00 noon (New York time), three Business Days before the
proposed conversion/continuation date, Administrative Agent shall notify
Borrower (which notice may be by telephone) whether or not the requested
Interest Period described in the preceding proviso has been consented to by all
the Lenders. Each Notice of Conversion/Continuation shall specify (i) the
proposed conversion/continuation date (which shall be a Business Day), (ii) the
amount and type of the Loan to be converted/continued, (iii) the nature of the
proposed conversion/continuation, (iv) in the case of a conversion to, or a
continuation of, a Eurodollar Rate Loan, the requested Interest Period, and
(v) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, that no Event of Default has occurred and is continuing. In lieu of
delivering the above-described Notice of Conversion/Continuation, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing by delivery of a Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date.

Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Borrower or
for otherwise acting in good faith under this subsection 2.2D, and upon
conversion or continuation of the applicable basis for determining the interest
rate with respect to any Loans in accordance with this Agreement pursuant to any
such telephonic notice Borrower shall have effected a conversion or
continuation, as the case may be, hereunder.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrower submitting any such
Notice of Conversion/Continuation shall be bound to effect a conversion or
continuation in accordance therewith unless Borrower pays to Lenders such
amounts as may be due under subsection 2.6D for failure of a conversion to or
continuation of any Eurodollar Rate Loan to occur on the date specified therefor
in the Notice of Conversion/Continuation (or telephonic notice in lieu thereof).

E. Post-Maturity Interest. Any principal payments on the Loans not paid when due
and, to the extent permitted by applicable law, any interest payments on the
Loans not paid when due, in each case whether at stated maturity, by notice of
prepayment, by acceleration or otherwise, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable Insolvency Laws) payable on demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans; provided that, in the case of Eurodollar Rate
Loans, upon the expiration

 

  25    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

of the Interest Period in effect at the time any such increase in interest rate
is effective, such Eurodollar Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the Base Rate. Payment or acceptance of the increased rates
of interest provided for in this subsection 2.2E is not a permitted alternative
to timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of any Agent or Lender.

F. Computation of Interest. Interest on the Loans shall be computed (i) in the
case of Base Rate Loans, on the basis of a 365-day or 366-day year, as the case
may be and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan. Administrative
Agent shall, at any time and from time to time upon request of Borrower, use its
commercially reasonable efforts to deliver to Borrower a statement showing any
quotation used by that Administrative Agent in determining any interest rate
applicable to Loans pursuant to this Agreement; provided that Administrative
Agent shall not be required to provide any such quotation for periods earlier
than thirty (30) days prior to such request.

 

2.3 Fees.

A. Commitment Fees. Borrower agrees to pay to Administrative Agent, for
distribution to each Lender in proportion to that Lender’s Pro Rata Share,
commitment fees for the period from and including the Closing Date to and
excluding the Commitment Termination Date equal to the actual daily amount of
the unused Commitments multiplied by the Commitment Fee Percentage, as in effect
from time to time. All such commitment fees described in this subsection 2.3A
are to be calculated on the basis of a 360-day year and the actual number of
days elapsed and to be payable quarterly in arrears on each Quarterly Payment
Date, commencing on the first such date to occur after the Closing Date, and on
the Commitment Termination Date.

B. Other Fees. Borrower agrees to pay such other fees in the amounts and at the
times as may be separately agreed upon by Borrower in connection with this
Agreement.

 

  26    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

2.4 Repayments; Prepayments and Reductions in Commitments; General Provisions
Regarding Payments.

A. Scheduled Repayments of Loans. Borrower shall make principal payments on the
Loans in installments on the dates and in the amounts set forth below:

 

Date

  

Scheduled Repayment

June 30, 2013

   5.5% of the Total Loan Amount

December 31, 2013

   5.5% of the Total Loan Amount

June 30, 2014

   5.5% of the Total Loan Amount

December 31, 2014

   5.5% of the Total Loan Amount

Maturity Date

   The balance of the Total Loan Amount

; provided that the scheduled installments of principal of the Loans set forth
above shall be reduced in connection with any prepayments of the Loans in
accordance with subsection 2.4B(iii); and provided, further that the Loans and
all other amounts owed hereunder with respect to the Loans shall be paid in full
no later than the Maturity Date, and the final installment payable by Borrower
in respect of the Loans on such date shall be in an amount, if such amount is
different from that specified above, sufficient to repay all amounts owing by
Borrower under this Agreement with respect to the Loans, together with all
accrued and unpaid interest and fees.

B. Prepayments and Reductions/Terminations of Commitments.

(i) Voluntary Prepayments. Borrower may upon not less than one (1) Business
Day’s prior written or telephonic notice, in the case of Base Rate Loans, and
three (3) Business Days’ prior written or telephonic notice, in the case of
Eurodollar Rate Loans, in each case given to Administrative Agent by 12:00 noon
(New York time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent (which original written or
telephonic notice Administrative Agent will promptly transmit by fax or
telephone to each Lender), at any time and from time to time prepay any Loans on
any Business Day in whole or in part in an aggregate minimum amount of
(a) $25,000,000 and integral multiples of $10,000,000 in excess of that amount;
provided, however, that a Eurodollar Rate Loan may only be prepaid prior to the
expiration of the Interest Period applicable thereto upon Borrower’s payment of
any amounts that may, as a result of such prepayment, be due and payable to
Lenders pursuant to subsection 2.6D. Any prepayment notice in connection with
the termination of this Agreement may state that such notice is conditional upon
the occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit

 

  27    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

facilities), in which case such notice may be revoked by Borrower (by written
notice to Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied. Notice of prepayment having been given and not
revoked pursuant to the foregoing sentence, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in subsection 2.4B(iii).

(ii) Voluntary Reductions of Commitments. Borrower may, upon not less than three
(3) Business Days’ prior written or telephonic notice confirmed in writing to
Administrative Agent (which original written or telephonic notice Administrative
Agent will promptly transmit by fax or telephone to each Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Commitments in an amount up to the amount by which the
Commitments exceed the aggregate principal amount of all outstanding Loans at
the time of such proposed termination or reduction; provided that any such
partial reduction of the Commitments shall be in an aggregate minimum amount of
$25,000,000 and integral multiples of $10,000,000 in excess of that amount.
Borrower’s notice to Administrative Agent shall designate the date (which shall
be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Commitments shall be
effective on the date specified in Borrower’s notice and shall reduce the
Commitment of each Lender proportionately to its Pro Rata Share.

(iii) Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans.
Any prepayment by Borrower of Loans shall be applied first to Base Rate Loans of
Borrower to the full extent thereof and second to Eurodollar Rate Loans of
Borrower, in each case in a manner which minimizes the amount of any payments
required to be made by Borrower pursuant to subsection 2.6D. Any prepayments of
the Loans shall be applied as specified in writing to Administrative Agent by
the Borrower or, if not so specified, such prepayments shall be applied to
reduce the scheduled installments of principal of the Loans set forth in
subsection 2.4A pro rata.

(iv) Prepayments to Remove a Lender. In the event Borrower is entitled to
replace a non-consenting Lender pursuant to subsection 10.6B, Borrower shall
have the right, upon five (5) Business Days’ prior written notice to
Administrative Agent (which notice Administrative Agent shall promptly transmit
to each of the Lenders), to prepay all Loans, together with accrued and unpaid
interest, fees and other amounts owing to such Lender in accordance with
subsection 10.6B so long as (1) all Commitments of such Lender are terminated
concurrently with such prepayment pursuant to subsection 2.4B(v) (at which time
Schedule 2.1 shall be deemed modified to reflect the changed Commitments), and
(2) the consents required by subsection 10.6B in connection with the prepayment
pursuant to this subsection 2.4B(iv) shall have been obtained, and at such time,
such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, subsections 2.6D, 10.2 and 10.3), which shall
survive as to such Lender.

 

  28    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(v) Reductions of Commitments to Remove a Lender. In the event Borrower is
entitled to replace a non-consenting Lender pursuant to subsection 10.6B,
Borrower shall have the right, upon five (5) Business Days’ prior written notice
to Administrative Agent (which notice Administrative Agent shall promptly
transmit to each of the Lenders), to terminate the entire Commitment of such
Lender, so long as (1) all Loans, together with accrued and unpaid interest,
fees and other amounts owing to such Lender are repaid, including without
limitation amounts owing to such Lender pursuant to subsection 2.6D, pursuant to
subsection 2.4B(iv) concurrently with the effectiveness of such termination (at
which time Schedule 2.1 shall be deemed modified to reflect the changed
Commitments) and (2) the consents required by subsection 10.6B in connection
with the prepayment pursuant to subsection 2.4B(iv) shall have been obtained,
and at such time, such Lender shall no longer constitute a “Lender” for purposes
of this Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, subsections 2.6D, 10.2 and 10.3), which shall
survive as to such Lender.

(vi) Terminations of Commitments. Unless previously terminated, (i) the
Commitments shall terminate on the Commitment Termination Date and (ii) the
Commitments shall be reduced upon the making of each Loan by an amount equal to
the amount of such Loan.

C. General Provisions Regarding Payments.

(i) Manner and Time of Payment. All payments by Borrower of principal, interest,
fees and other Obligations hereunder and under the Notes issued by Borrower
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 noon (New York time) on the due date
at the Funding and Payment Office. Funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Borrower on the
next succeeding Business Day. Borrower hereby authorizes Administrative Agent to
charge its accounts with Administrative Agent in order to cause timely payment
to be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in its accounts for
that purpose). Administrative Agent shall give Borrower notice of any such
charge as soon as practicable, whether before or after making such charge.

(ii) Application of Payments to Principal and Interest. All payments in respect
of the principal amount of any Loan shall include payment of accrued interest on
the principal amount being repaid or prepaid, and all such payments shall be
applied to the payment of interest before application to principal.

(iii) Apportionment of Payments. Aggregate principal and interest payments shall
be apportioned among all outstanding Loans to which such payments relate, in
each case proportionately to Lenders’ respective Pro Rata Shares of such Loans.
Administrative Agent shall promptly distribute to each Lender, at its primary
address set forth below its name on the appropriate signature page hereof or at
such other address as

 

  29    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

such Lender may request, its Pro Rata Share of all payments received by
Administrative Agent in respect of Loans. Additionally, Administrative Agent
shall distribute to each Lender, at its primary address set forth below its name
on the appropriate signature page hereof or at such other address as such Lender
may request, its Pro Rata Share of the commitment fees when received by
Administrative Agent pursuant to subsection 2.3.

Notwithstanding the foregoing provisions of this subsection 2.4C(iii), if,
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

(v) Notation of Payment. Each Lender agrees that before disposing of any Note
held by it, or any part thereof (other than by granting participations therein),
that Lender will make a notation thereon of all Loans evidenced by that Note and
all principal payments previously made thereon and of the date to which interest
thereon has been paid; provided that the failure to make (or any error in the
making of) a notation of any Loan made under such Note shall not limit or
otherwise affect the obligations of Borrower hereunder or under such Note with
respect to any Loan or any payments of principal or interest on such Note.

 

2.5 Use of Proceeds.

A. Loans. Proceeds of the Loans shall be applied by Borrower for general
corporate purposes, including, without limitation, to fund Borrower’s stock
repurchase program, to repay or refinance bank loans, commercial paper and other
borrowings, and for working capital, capital expenditures and acquisitions.

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by Borrower or any of its Subsidiaries in any manner
that might cause the borrowing or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such borrowing
and such use of proceeds.

 

2.6 Special Provisions Governing Eurodollar Rate Loans.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:

 

  30    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

A. Determination of Applicable Interest Rate. On or around 11:00 a.m. (New York
time) on each Interest Rate Determination Date, Administrative Agent shall
determine in accordance with the definition of “Adjusted Eurodollar Rate” (which
determination shall, absent manifest or demonstrable error, be final, conclusive
and binding upon all parties) the interest rate that shall apply to the
Eurodollar Rate Loans for which an interest rate is then being determined for
the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower requesting such
Eurodollar Rate Loans and the Lenders having commitments hereunder to fund such
Eurodollar Rate Loans.

B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank Eurodollar market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of Adjusted Eurodollar Rate, as
applicable, Administrative Agent shall on such date give notice (by fax or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist
and (ii) any Notice of Borrowing or Notice of Conversion/Continuation given by
Borrower with respect to the Loans in respect of which such determination was
made shall be deemed to be rescinded by Borrower.

C. Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful)
or (ii) has become impracticable, or would cause such Lender material hardship,
as a result of contingencies occurring after the date of this Agreement which
materially and adversely affect the interbank Eurodollar market or the position
of such Lender in that market, then, and in any such event, such Lender shall be
an “Affected Lender” and it shall on that day give notice (by fax or by
telephone confirmed in writing) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). Thereafter (a) the obligation of the Affected Lender to make
Loans as, or to convert Loans to, Eurodollar Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan bearing interest at the Base
Rate, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”), shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (d) the Affected Loans shall
automatically convert into Base Rate Loans

 

  31    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

bearing interest at the Base Rate on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by fax or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by that Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including, without limitation, any interest
paid by that Lender to lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds) which
that Lender may sustain: (i) if for any reason (other than a default by that
Lender or Administrative Agent) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Notice of Borrowing or a telephonic
request for borrowing, or a conversion to or continuation of any Eurodollar Rate
Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request for conversion or continuation,
(ii) if any prepayment or other principal payment or any conversion of any of
its Eurodollar Rate Loans occurs on a date prior to the last day of an Interest
Period applicable to that Loan, (iii) if any prepayment of any of its Eurodollar
Rate Loans is not made on any date specified in a notice of prepayment given by
Borrower, or (iv) as a consequence of any other default by Borrower in the
repayment of its Eurodollar Rate Loans when required by the terms of this
Agreement.

E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 3.1A
shall be made as though that Lender had funded each of its relevant Eurodollar
Rate Loans through the purchase of a Eurodollar deposit bearing interest at the
rate obtained pursuant to the definition of Adjusted Eurodollar Rate, in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of that Lender to an office of that
Lender in the United States of America; provided, however, that each Lender may
fund each of its Eurodollar Rate Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this subsection 2.6 and under subsection 3.1A.

 

  32    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of an Event of Default, (i) Borrower may not elect to have a Loan
be made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to a requested borrowing
or conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower.

 

2.7 Defaulting Lenders.

A. Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in subsection 10.6 and the definition of “Requisite
Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received under this Agreement by Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Section 8 or otherwise) or received by Administrative Agent from a
Defaulting Lender pursuant to subsection 10.4 shall be applied at such time or
times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to Administrative Agent
hereunder; second, Borrower may request (so long as no Event of Default or
Potential Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; third, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Event of Default or Potential Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in subsection
4.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of such Defaulting Lender until such time as all
Loans are held by the Lenders pro rata in accordance with the Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that

 

  33    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

are applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive a
commitment fee for any period during which that Lender is a Defaulting Lender.

B. Defaulting Lender Cure. If Borrower and Administrative Agent agree in writing
that a Lender is no longer a Defaulting Lender, Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans to be held by the Lenders in accordance with
their Pro Rata Share, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 3. INCREASED COSTS, TAXES, CAPITAL ADEQUACY, AND MITIGATION

 

3.1 Increased Costs; Taxes; Capital Adequacy.

A. Compensation for Increased Costs and Taxes. Subject to the provisions of
subsection 3.1B, in the event that any Lender shall determine (which
determination shall, absent manifest or demonstrable error, be final and
conclusive and binding upon all parties hereto) that any Change in Law:

(i) subjects such Lender (or its applicable lending office) to any Tax with
respect to this Agreement or any of its obligations hereunder (including,
without limitation, its obligation to make Loans), changes the basis of taxation
applicable to any payments to such Lender (or its applicable lending office) or
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
subsection 3.1B and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender);

(ii) imposes, modifies or holds applicable any reserve (including without
limitation any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement
(excluding any such reserve or other requirements that are reflected in the
definition of Adjusted Eurodollar Rate with respect to Eurodollar Rate Loans)
against assets held by, or deposits or other liabilities in or for the account
of, or advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Lender (including, without
limitation, the Commitments or Loans of such Lender); or

 

  34    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
hereunder, its Loans or the interbank Eurodollar market;

and the result of any of the foregoing is (1) to increase the cost to such
Lender of agreeing to make, making or maintaining Loans hereunder, or (2) to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect to its Loans; then, in any such case, Borrower
shall promptly pay to such Lender, upon receipt of the statement referred to in
the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder; provided that such Lender shall not be
entitled to avail itself of the benefits of this subsection 3.1A to the extent
that any such increased cost or reduction was incurred more than six months
prior to the time it gives notice to Borrower unless such circumstances arose or
became applicable retrospectively, in which case no time limit shall apply
(provided such Lender has notified Borrower within six months from the date such
circumstance arose or became applicable). Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this subsection 3.1A, which statement shall be conclusive and
binding upon all parties hereto absent manifest or demonstrable error.

B. Taxes.

(i) Except as otherwise required by law, all payments by or on account of an
obligation of Borrower to any Lender or Administrative Agent under this
Agreement and the other Loan Documents shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes. If
Borrower or any other Person is required by applicable law to deduct any Taxes
(including any Other Taxes) from any such payment, then (a) in the case of
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) Administrative Agent
or Lender, as the case may be, receives an amount equal to the sum it would have
received had no deductions of Indemnified Taxes or Other Taxes been made,
(b) Borrower or other Person shall make all such deductions, (c) Borrower or
other Person shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law, and (d) within 30 days
after such payment, Borrower shall deliver to Administrative Agent evidence
reasonably satisfactory to the other affected parties of such payment and of the
remittance thereof to the relevant Governmental Authority.

(ii) In the event Borrower is required to pay any amount under clauses (i)(b) or
(i)(c) above, Borrower may do so under protest and may contest the imposition or
amount of any Tax giving rise to such payment, and each Lender agrees, at
Borrower’s cost and expense, to cooperate with and assist Borrower in any
proceeding related to any such contest.

 

  35    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iii) Without limiting the provisions of paragraph (i) above, Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(iv) Borrower shall indemnify Administrative Agent and each Lender, within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this subsection 3.1B) paid by
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that
Borrower shall not have any obligation to any Lender or Administrative Agent
pursuant to this subsection 3.1B with respect to any penalties, interest and
other liabilities attributable to any Indemnified Taxes or Other Taxes to the
extent such amounts arise solely from the gross negligence, willful misconduct
or material breach of the obligations under the Agreement and other Loan
Documents, of that Lender or Administrative Agent as determined by a final
judgment of a court of competent jurisdiction. A certificate as to the amount of
such payment or liability delivered to Borrower by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.

(v) Status of Lenders. Unless not legally entitled to do so:

(a) any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to Borrower
(with a copy to Administrative Agent), on or prior to the date on which such
Lender becomes a Lender under this Agreement (including pursuant to an
assignment) and thereafter at the time or times prescribed by applicable law or
reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding; provided, however, that in such Lender’s reasonable judgment such
completion, execution or submission would not have material adverse legal,
economic or regulatory consequences to such Lender. In addition, any Lender, if
requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; provided, however, that in such Lender’s
reasonable judgment such completion, execution or submission would not have
material adverse legal, economic or regulatory consequences to such Lender;

 

  36    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) without limiting the generality of the foregoing, with respect to payments
due hereunder or under any of the Loan Documents by Borrower, each Lender shall
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or Administrative Agent, but only if such Lender is legally
entitled to do so), whichever of the following is applicable:

(1) two (2) properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN (or any successor form) claiming eligibility for benefits of
an income tax treaty to which the United States of America is a party,

(2) two (2) properly completed and duly executed copies of Internal Revenue
Service Form W-8ECI (or any successor form),

(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) two (2) properly completed
and duly executed copies of Internal Revenue Service Form W-8BEN (or any
successor form),

(4) if required to establish an exemption from United States backup withholding
tax, two (2) properly completed and duly executed copies of Internal Revenue
Service Form W-9 (or any successor form);

(c) without limiting the generality of the foregoing, with respect to payments
due hereunder or under any of the Loan Documents by Borrower, any Lender that
has provided forms pursuant to clauses (1) through (3) of subsection 3.1B(v)(b)
and that does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient), on or prior to the date such Lender
becomes a Lender, or on such later date when such Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and
from time to time thereafter, as may be necessary in the determination of
Borrower or Administrative Agent (each in the reasonable exercise of its
discretion), duly executed and properly completed copies of the forms and
statements required to be provided by such Lender under clauses (1) through
(3) of subsection 3.1B(v)(b), to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account and may be
entitled to an exemption from or a reduction of the applicable Tax;

 

  37    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) with respect to payments due hereunder or under any of the Loan Documents by
Borrower, each Lender shall deliver to Borrower and Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of Borrower or Administrative Agent, but
only if such Lender is legally entitled to do so), any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
withholding or backup withholding Tax properly completed and duly executed
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made; and

(e) each non-U.S. Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

(vi) Each Lender shall severally indemnify Administrative Agent, within 10 days
after demand therefor, for any Taxes attributable to such Lender that are
payable or paid by Administrative Agent in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the nature and amount of such
payment or liability delivered to any Lender by Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender,
as the case may be, under this Agreement or any other Loan Document against any
amount due to Administrative Agent under this subsection 3.1B(vi). The
agreements in this subsection 3.1B(vi) shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(vii) Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section, it shall pay to Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Borrower
under this Section with respect to the Taxes or

 

  38    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require Administrative Agent
or any Lender to make available its tax returns (or any other information that
it deems confidential) to Borrower or any other Person.

C. Capital Adequacy Adjustment. If any Lender shall have determined that the
adoption, effectiveness, phase-in or applicability after the date hereof of any
law, rule or regulation (or any provision thereof) regarding capital adequacy
(excluding those published as of the Closing Date but scheduled to take effect
thereafter), or any change therein or in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
or any corporation controlling such Lender (or its applicable lending office)
with any guideline, request or directive regarding capital adequacy (whether or
not having the force of law) of any such governmental authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or such controlling corporation as a consequence
of, or with reference to, such Lender’s Loans, Commitment or other obligations
hereunder with respect to the Loans, in the case of any Lender, to a level below
that which such Lender or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Lender or such controlling
corporation with regard to capital adequacy), then from time to time, within 15
Business Days after receipt by Borrower from such Lender of the statement
referred to in the next sentence, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction; provided no Lender shall
be entitled to avail itself of the benefit of this subsection 3.1C to the extent
that any such reduction in return was incurred more than six months prior to the
time it first makes a demand therefor, unless the circumstance giving rise to
such reduced return arose or became applicable retrospectively, in which case no
time limit shall apply (provided that such Lender has notified Borrower within
six months from the date such circumstances arose or became applicable). Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this subsection 3.1C, will give prompt written notice
thereof to Borrower, which notice shall set forth in reasonable detail the basis
of the calculation of such additional amounts, which statement shall be
conclusive and binding upon all parties hereto absent manifest or demonstrable
error.

 

3.2 Obligation of Lenders to Mitigate.

Each Lender agrees that, as promptly as practicable after the officer of such
Lender responsible for administering the Loans becomes aware of the occurrence
of an event or the existence of a condition that would cause such Lender to
become an Affected Lender or that would entitle such Lender to receive payments
under subsection 3.1 it will, to the extent not

 

  39    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts (i) to make, issue, fund or
maintain the Commitment of such Lender or the affected Loans of such Lender
through another lending office of such Lender, or (ii) take such other measures
as such Lender may deem reasonable, if as a result thereof the circumstances
which would cause such Lender to be an Affected Lender would cease to exist or
the additional amounts which would otherwise be required to be paid to such
Lender pursuant to subsection 3.1 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Commitment or Loans through such other lending office or
in accordance with such other measures, as the case may be, would not otherwise
materially adversely affect such Commitment or Loans or the interests of such
Lender; provided that such Lender will not be obligated to utilize such other
lending office pursuant to this subsection 3.2 unless Borrower agrees to pay all
reasonable expenses incurred by such Lender as a result of utilizing such other
lending office as described in clause (i) above. A certificate as to the amount
of any such expenses payable by Borrower pursuant to this subsection 3.2
(setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive absent manifest or demonstrable error.

 

3.3 Replacement of Lenders.

In the event (i) Borrower is required under the provisions of subsection 2.6C or
3.1 to make payments to any Lender, (ii) any Lender refuses to consent to a
proposed amendment, modification, waiver, discharge, consent or termination with
respect to this Agreement which has been approved by the Requisite Lenders as
provided in the first sentence of subsection 10.6A, or (iii) any Lender is a
Defaulting Lender, (x) Borrower may within 120 days after the date of any notice
or demand requiring such payment under subsection 2.6C or 3.1 is given and so
long as no Event of Default shall have occurred and be continuing, in the case
of clause (i) above, and (y) subject to subsection 10.6B, Borrower may at any
time, so long as no Event of Default shall have occurred and be continuing, in
the case of clause (ii) or (iii) above, elect to terminate such Lender as a
party (or parties) to this Agreement; provided that, concurrently with such
termination, (i) Borrower shall pay that Lender, without duplication, all
principal, interest and fees and other amounts (including, without limitation,
amounts, if any, owed under subsections 3.1 or 2.6D) owed to such Lender through
such date of termination, (ii) another Lender or Eligible Assignee shall agree,
as of such date, in accordance with the provisions of subsection 10.1, to become
a Lender for all purposes under this Agreement (whether by assignment or
amendment, if necessary) and to assume all obligations of the Lender to be
terminated as of such date and (iii) all documents and supporting materials
necessary, in the judgment of Administrative Agent to evidence the substitution
of such Lender shall have been received and approved by Administrative Agent as
of such date.

 

  40    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 4. CONDITIONS TO LOANS

 

4.1 Conditions to Closing.

The obligations of Lenders to extend any credit hereunder on the Closing Date
are, in addition to the conditions precedent specified in subsection 4.2,
subject to prior or concurrent satisfaction of the following conditions:

A. Borrower Documents. On or before the Closing Date, Borrower shall deliver or
cause to be delivered to Lenders (or to Administrative Agent for Lenders with
sufficient copies, where appropriate, for each Lender) the following, each,
unless otherwise noted, dated the Closing Date:

(i) Certified copies of its Articles or Certificate of Incorporation, together
with a good standing certificate from the Secretary of State (or comparable
official) of its jurisdiction of incorporation, each dated a recent date prior
to the Closing Date;

(ii) Copies of its Bylaws, certified as of the Closing Date by its corporate
secretary or an assistant secretary;

(iii) Resolutions of its Board of Directors approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, certified as of the Closing Date by its
corporate secretary or an assistant secretary as being in full force and effect
without modification or amendment;

(iv) Signature and incumbency certificates of its officers executing this
Agreement and the other Loan Documents to which it is a party; and

(v) Executed copies of the Loan Documents to which such Person is a party.

B. Opinions of Borrower’s Counsel. On or before the Closing Date, Borrower shall
deliver or cause to be delivered to Lenders (or to Administrative Agent for
Lenders with sufficient copies for each Lender) (i) executed copies of one or
more favorable written opinions of Latham & Watkins LLP, special counsel for
Borrower, and Robert A. Gordon, Esq., Corporate Secretary, Senior Vice President
and General Counsel for Borrower, each in form and substance reasonably
satisfactory to Administrative Agent and its counsel, dated as of the Closing
Date and covering such matters as Administrative Agent acting on behalf of
Lenders may reasonably request and (ii) evidence satisfactory to Administrative
Agent that Borrower has requested such counsel to deliver such opinions to
Lenders.

C. Fees. Borrower shall have paid the fees payable on the Closing Date referred
to in subsection 2.3.

D. No Material Adverse Effect. Since January 1, 2011, no event shall have
occurred, and no condition shall have developed and persist, that could, in the
reasonable opinion of Requisite Lenders have a Material Adverse Effect other
than as disclosed to Lenders in Borrower’s public filings with the SEC prior to
the date hereof.

 

  41    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

E. Representations and Warranties. Borrower shall have delivered to
Administrative Agent an Officers’ Certificate, in form and substance
satisfactory to Administrative Agent, to the effect that the representations and
warranties of Borrower in Section 5 hereof are true, correct and complete in all
material respects on and as of the Closing Date to the same extent as though
made on and as of that date.

F. Debt Ratings. Borrower shall have provided evidence to Administrative Agent
that (i) its senior unsecured long-term debt ratings are equal to or better
than: (a) BBB- by S&P, (b) Baa3 by Moody’s and (c) BBB- by Fitch, and (ii) such
ratings are designated stable or better (taking into account the Loans to be
incurred hereunder and the issuance of any senior notes by Borrower).

 

4.2 Conditions to All Loans.

The obligations of Lenders to make Loans on each Funding Date are subject to the
following further conditions precedent:

A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an executed Notice of
Borrowing, in each case signed by any executive officer or vice president of
Borrower (each such person being an “Authorized Officer”).

B. As of that Funding Date:

(i) The representations and warranties contained herein and in the other Loan
Documents shall be true, correct and complete in all material respects on and as
of that Funding Date to the same extent as though made on and as of that date,
except to the extent that such representations and warranties specifically
relate to an earlier date, in which case, such representations and warranties
shall be true, correct and complete in all material respects on and as of such
earlier date; and

(ii) No event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default.

Section 5. BORROWER’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
Borrower represents and warrants to each Lender, on the date of this Agreement
and on each Funding Date, that the following statements are true, correct and
complete:

 

5.1 Organization, Powers, Qualification, Good Standing and Business.

A. Organization and Powers. Borrower is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation. Borrower has all requisite corporate power and authority to own
and operate its properties, to carry on its business as now conducted, to enter
into each Loan Document and to carry out the transactions contemplated hereby
and thereby.

 

  42    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

B. Qualification and Good Standing. Borrower is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had and will
not have a Material Adverse Effect.

 

5.2 Authorization of Borrowing, etc.

A. Authorization of Borrowing. The execution, delivery and performance of each
of the Loan Documents by Borrower have been duly authorized by all necessary
corporate action on the part of Borrower.

B. No Conflict. The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated by the Loan Documents do not and will not (i) violate any provision
of any material law or any material governmental rule or regulation applicable
to Borrower, its Certificate or Articles of Incorporation or Bylaws or any
order, judgment or decree of any court or other agency of government binding on
Borrower, (ii) conflict with, result in a material breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Borrower, (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower, or (iv) require any approval
of stockholders or any approval or consent of any Person under any Contractual
Obligation of Borrower, except for such approvals or consents which will be
obtained on or before the Closing Date.

C. Governmental Consents. The execution, delivery and performance by Borrower of
the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require
Borrower to make or obtain any registration with, consent or approval of, or
notice to, or other action to, with or by, any United States Governmental
Authority.

D. Binding Obligation. Each of the Loan Documents has been duly executed and
delivered by Borrower and is the legally valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

5.3 Financial Condition.

The audited consolidated balance sheet of Borrower and its Subsidiaries as at
January 1, 2011 and the related consolidated statements of income, stockholders’
equity and cash flows of Borrower and its Subsidiaries for the Fiscal Year then
ended, in each case as presented in Borrower’s Annual Report on SEC Form 10-K
for its fiscal year ended on such date, were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended.

 

  43    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

5.4 No Material Adverse Effect.

No event or change has occurred since January 1, 2011 that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect
other than as disclosed to Lenders in Borrower’s public filings with the SEC
prior to the date hereof.

 

5.5 Litigation; Adverse Facts.

Except as set forth in Borrower’s Annual Report on SEC Form 10-K for its fiscal
year ended January 1, 2011 and Borrower’s 2010 Annual Report to Stockholders or
any SEC Form 10-Q or 8-K filed with the SEC prior to the Closing Date, there are
no actions, suits, proceedings, arbitrations or governmental investigations
(whether or not purportedly on behalf of Borrower or any of its Subsidiaries) at
law or in equity or before or by any Governmental Authority, pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiaries that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. Neither Borrower nor any of its Subsidiaries is (i) in
violation of any applicable laws that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect or (ii) subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any other Governmental Authority, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

 

5.6 Payment of Taxes.

Except to the extent permitted by subsection 6.3, all material tax returns and
reports of Borrower and its Subsidiaries required to be filed by any of them
have been timely filed, and all material taxes, assessments, fees and other
governmental charges upon Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable.

 

5.7 Governmental Regulation.

Neither Borrower nor any of its Subsidiaries is required to register as an
“investment company” under the Investment Company Act of 1940.

 

5.8 Securities Activities.

A. Neither Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

B. Following application of the proceeds of each Loan, not more than 25% of the
value of the assets (either of Borrower only or of Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of subsection 7.1 or 7.3 or
subject to any restriction contained in any agreement or instrument between
Borrower and any Lender or any Affiliate of any Lender, relating to Indebtedness
and within the scope of subsection 8.2, will be Margin Stock.

 

  44    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

5.9 Employee Benefit Plans.

A. Borrower and each of its ERISA Affiliates are in compliance in all respects
with the terms of each Employee Benefit Plan and Foreign Plan and all applicable
provisions and requirements of ERISA and the regulations thereunder with respect
to each Employee Benefit Plan and applicable foreign law with respect to each
Foreign Plan, and have performed all of their obligations under each Employee
Benefit Plan, except to the extent that the failure to so comply or perform
would not individually or in the aggregate reasonably be expected to result in a
Material Adverse Effect.

B. No ERISA Event has occurred or is reasonably expected to occur, except as
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect.

C. The amount of any unfunded benefit liabilities for each Pension Plan,
determined as of the date of the most recent actuarial valuation for such
Pension Plan and based on the assumptions used in such actuarial valuation for
such Pension Plan, would not, individually or in the aggregate with any unfunded
benefit or withdrawal liabilities under any Foreign Plans or Multiemployer
Plans, reasonably be expected to result in a Material Adverse Effect. The amount
of any unfunded benefit liabilities for each Foreign Plan, determined as of the
date of the most recent actuarial valuation for such Foreign Plan and based on
the assumptions used in such actuarial valuation for such Foreign Plan, would
not, individually or in the aggregate with any unfunded benefit or withdrawal
liabilities under any Pension Plans or Multiemployer Plans, reasonably be
expected to result in a Material Adverse Effect.

D. Borrower and each of its Subsidiaries have made full payment when due of all
material contributions to any Foreign Plan required under such Foreign Plan or
under applicable foreign law, except as individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

E. To the knowledge of Borrower, none of Borrower or any of its ERISA Affiliates
has any potential withdrawal liability to any Multiemployer Plans, except as
would not, individually or in the aggregate with any unfunded benefit
liabilities under any Pension Plans or Foreign Plans, reasonably be expected to
result in a Material Adverse Effect.

 

5.10 Disclosure.

The information heretofore furnished by Borrower and any of its Subsidiaries for
purposes of or in connection with any Loan Document or in any other document,
certificate or written statement furnished to Lenders by or on behalf of
Borrower or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact (known to
Borrower, in the case of any document not furnished by it) necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the

 

  45    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

same were made, provided that with respect to any projections and pro forma
financial information contained in such materials, Borrower represents only that
such information is based upon good faith estimates and assumptions believed by
Borrower to be reasonable at the time made, it being recognized by Lenders that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results, and such differences may be material. As of
the Closing Date, there are no facts known to Borrower (other than matters of a
general economic nature) that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and written
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

 

5.11 Foreign Assets Control Regulations, etc.

Neither the making of any Loans, nor the use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto. Without limiting the foregoing, neither Borrower nor any of
its Subsidiaries or Affiliates (a) is or will become a Person whose property or
interests in property are blocked pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such Person. Borrower and its Subsidiaries and
Affiliates are in compliance, in all material respects, with the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).

Section 6. BORROWER’S AFFIRMATIVE COVENANTS

Borrower covenants and agrees that, so long as the Commitments hereunder shall
remain in effect or until payment in full of all of the Loans and other
Obligations, unless Requisite Lenders shall otherwise give prior written
consent, Borrower shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

 

6.1 Financial Statements and Other Reports.

Borrower shall maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Borrower shall deliver to Administrative Agent and Lenders:

(i) Quarterly Financials: As soon as available and in any event within 45 days
after the close of each of the first three fiscal quarters in each fiscal year
of Borrower, to the extent prepared to comply with SEC requirements, a copy of
Borrower’s report on SEC Form 10-Q filed with the SEC for such fiscal quarter,
or, if no such Form 10-Q was filed by Borrower, the unaudited consolidated
condensed balance sheet of Borrower and its Subsidiaries as at the end of such
fiscal quarter, the related unaudited

 

  46    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

consolidated condensed statements of income of Borrower and its Subsidiaries for
such fiscal quarter and for the elapsed portion of the fiscal year ended as of
the end of such fiscal quarter and the related unaudited consolidated condensed
statement of cash flows of Borrower and its Subsidiaries for the elapsed portion
of the fiscal year ended as of the end of such fiscal quarter, in each case
setting forth the comparative consolidated figures for the corresponding periods
in the prior fiscal year of Borrower or, in the case of such consolidated
balance sheet, for the last day of the corresponding fiscal quarter in the prior
fiscal year of Borrower, all of which shall be certified by the chief financial
officer of Borrower as fairly presenting in all material respects the
consolidated financial condition of Borrower and its Subsidiaries at the
respective dates indicated and the results of their consolidated operations and
cash flows for each of the periods indicated, subject to changes resulting from
audit and normal year-end adjustments;

(ii) Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, to the extent prepared to comply with SEC
requirements, a copy of Borrower’s report on SEC Form 10-K filed with the SEC
for such fiscal year, or, if no such Form 10-K was filed by Borrower, the
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year, in each case setting forth the comparative figures for the previous
Fiscal Year and certified by independent certified public accountants of
recognized national standing selected by Borrower and satisfactory to
Administrative Agent, whose opinion shall be unqualified as to the scope of
audit or as to the ability of Borrower and its Subsidiaries to continue as a
going concern and shall state that such consolidated financial statements fairly
present in all material respects the consolidated financial position of Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP and that the audit by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

(iii) Officers’ and Compliance Certificates: together with each delivery of
financial statements of Borrower and its Subsidiaries pursuant to subdivisions
(i) and (ii) above, (a) to the extent not otherwise included in the relevant
Compliance Certificate, an Officers’ Certificate of Borrower stating that no
Event of Default or Potential Event of Default has occurred and is continuing
or, if an Event of Default or Potential Event of Default has occurred and is
continuing, specifying the nature and period of existence thereof and what
action Borrower has taken, is taking and proposes to take with respect thereto;
and (b) a Compliance Certificate demonstrating in reasonable detail compliance
during and at the end of the applicable accounting periods with the restrictions
contained in subsections 7.1 and 7.2;

(iv) Accountants’ Certification: together with each delivery of consolidated
financial statements of Borrower and its Subsidiaries pursuant to subdivision
(ii) above, a written statement by the independent certified public accountants
giving the report thereon (a) stating that their audit has included a review of
the terms of this Agreement

 

  47    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

insofar as they relate to financial and accounting matters and (b) stating
whether, in connection with their audit examination, any condition or event that
constitutes an Event of Default or Potential Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit;

(v) SEC Filings and Earnings Releases: promptly upon their becoming available,
copies of (a) annual reports and proxy statements sent or made available by
Borrower to its security holders or by any Subsidiary of Borrower to its
security holders other than Borrower or another Subsidiary of Borrower, (b) all
reports and registration statements of Borrower or its Subsidiaries filed with
the SEC on SEC Forms S-2, S-3, S-4, 10-Q and 8-K and (c) all press releases
concerning Borrower’s earnings made available generally by Borrower or any of
its Subsidiaries to the public;

(vi) Events of Default, etc.: promptly upon any executive officer, the vice
president-treasurer or the vice president-corporate accounting of Borrower
obtaining actual knowledge (a) of any condition or event that constitutes an
Event of Default or Potential Event of Default, or becoming aware that any
Lender has given any notice (other than to Administrative Agent) or taken any
other action with respect to a claimed Event of Default or Potential Event of
Default, or (b) of the occurrence of any event or change that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect, an
Officers’ Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, default, event or condition, and what action Borrower has taken, is
taking and proposes to take with respect thereto;

(vii) Litigation or Other Proceedings: promptly upon any executive officer of
Borrower obtaining actual knowledge of (a) the institution of, or non-frivolous
threat of, any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration against or affecting
Borrower or any of its Subsidiaries or any property of Borrower or any of its
Subsidiaries (collectively, “Proceedings”) not previously disclosed in writing
by Borrower to Lenders or (b) any material development in any Proceeding, that,
in either case, has a reasonable possibility of giving rise to a Material
Adverse Effect, written notice thereof together with such other information as
may be reasonably available to Borrower to enable Lenders and their counsel to
evaluate such matters; and

(viii) Other Information: with reasonable promptness, such other information and
data with respect to Borrower or any of its Subsidiaries as from time to time
may be reasonably requested by any Lender.

Documents required to be delivered pursuant to subdivisions (i), (ii) and (v) of
this subsection 6.1 (to the extent any such documents are included in materials
otherwise filed

 

  48    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Borrower posts such
documents, or provides a link thereto on Borrower’s website on the Internet at
the website address listed on the signature page hereof; or (ii) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Borrower shall deliver paper copies of such documents to
Administrative Agent or any Lender upon its request to Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by Administrative Agent or such Lender and (ii) Borrower shall notify
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or the Joint Lead
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Borrower hereunder (collectively, “Borrower
Materials”) by posting Borrower Materials on the Platform and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent, the
Joint Lead Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that such Borrower Materials shall be subject to the
provisions of Section 10.17 to the extent applicable); (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Side Information;” and (z) Administrative
Agent and the Joint Lead Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.2 Corporate Existence, etc.

Except as permitted under subsection 7.3, Borrower shall, and shall cause each
of its Subsidiaries (other than Unrestricted Subsidiaries) to, at all times
preserve and keep in full force and effect its corporate existence and all
rights and franchises material to its business; provided that nothing in this
subsection 6.2 shall prevent the withdrawal by Borrower or any of its
Subsidiaries of qualification to do business as a foreign corporation in any
jurisdiction where such withdrawal would not reasonably be expected to have a
Material Adverse Effect.

 

  49    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

6.3 Payment of Taxes and Claims.

Borrower shall, and shall cause each of its Subsidiaries to, pay all material
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all material claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided that no such
charge or claim need be paid if being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and if such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor.

 

6.4 Maintenance of Properties; Insurance.

Borrower shall, and shall cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all properties used or useful in the business of Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof if, in each case, failure to so
maintain would result in a Material Adverse Effect. Borrower will, and will
cause each Subsidiary to, maintain insurance (including self-insurance) in such
amounts and covering such risks as is customarily carried or maintained under
similar circumstances by corporations engaged in similar businesses.

 

6.5 Inspection.

Borrower shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by any Lender to visit and inspect any of
the properties of Borrower or any of its Subsidiaries, including its and their
financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that Borrower
(through its authorized representatives) may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may be reasonably
requested.

 

6.6 Compliance with Laws, etc.

Borrower shall, and shall cause each of its Subsidiaries to, comply with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority, noncompliance with which would reasonably be expected to
result in a Material Adverse Effect.

Section 7. BORROWER’S NEGATIVE COVENANTS

Borrower covenants and agrees that, so long as the Commitments hereunder shall
remain in effect or until payment in full of all of the Loans and other
Obligations, unless Requisite Lenders shall otherwise give prior written
consent, Borrower shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 7.

 

  50    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.1 Liens and Related Matters.

A. Prohibition on Liens. Borrower shall not, and shall not permit any of its
Subsidiaries (other than Unrestricted Subsidiaries) to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind (including any document or instrument in respect
of goods or accounts receivable) of Borrower or any such Subsidiary, whether now
owned or hereafter acquired, or any income or profits therefrom, or file or
authorize the filing of, or permit to remain in effect, any financing statement
or other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any State or under any
similar recording or notice statute, except:

(i) Permitted Encumbrances;

(ii) Liens existing as of the Closing Date securing Indebtedness in an aggregate
amount not exceeding the principal amount of the Indebtedness or related
commitment secured by such Liens on the Closing Date;

(iii) Liens arising pursuant (a) to purchase money mortgages securing
Indebtedness representing the purchase price (or financing of the purchase price
within 180 days after the respective purchase) of property or other assets
acquired by Borrower or any of its Subsidiaries (including, without limitation,
Liens arising under Capital Leases) or (b) mortgages or security agreements
securing financing incurred to refurbish, renovate or otherwise improve existing
assets, provided, in any event, that any such Liens attach only to the assets so
purchased, refurbished, renovated or improved;

(iv) Liens existing on specific tangible assets at the time acquired (including
by acquisition, merger or consolidation) by Borrower or any of its Subsidiaries
or on assets of a Person at the time such Person first becomes a Subsidiary of
Borrower, provided that (a) any such Liens were not created at the time of or in
contemplation of the acquisition of such assets or Person by Borrower or any of
its Subsidiaries and (b) in the case of any such acquisition of a Person other
than Casa Ley, any such Lien attached only to specific tangible assets of such
Person and not assets of such Person generally;

(v) Liens securing extensions, renewals or refinancings of any Indebtedness
secured by Liens permitted under any of the preceding clauses (i), (ii),
(iii) and (iv) of this subsection 7.1A, provided that the principal or committed
amount of any such Indebtedness (a) is not increased over the principal or
committed amount outstanding at the time of any such extension or renewal and
(b) is not secured by Liens on any additional assets, except that all or any
portion of the aggregate amount of the Indebtedness described in such clauses
(i), (ii), (iii) or (iv) may be extended, renewed or refinanced in a single
financing that does not increase the aggregate principal amount of such
Indebtedness but which may provide for cross-collateralization with respect to
property and assets theretofore encumbered to secure all or any portion of the
Indebtedness being extended, renewed or refinanced;

(vi) Liens on assets substituted for assets theretofore encumbered pursuant to
Liens permitted pursuant to the preceding clauses (i), (ii), (iii), (iv) and
(v) of this

 

  51    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

subsection 7.1A to secure the Indebtedness or obligations theretofore secured,
provided that the fair market value of such assets at the time such Liens are
created, as reasonably determined by Borrower, shall not exceed the fair market
value of such previously encumbered assets for which such assets have been
substituted;

(vii) Liens on Borrower’s and its Subsidiaries’ accounts receivable securing
receivable securitizations and similar receivable financing programs;

(viii) Liens on assets of Borrower’s Subsidiaries securing Indebtedness owed to
Borrower or any of its Wholly-Owned Subsidiaries; provided that the holder of
such secured Indebtedness may not transfer any such secured Indebtedness to any
Person other than Borrower or a Wholly-Owned Subsidiary of Borrower unless, upon
giving effect to such transfer, such Liens would be permitted under the
provisions of this subsection 7.1A (other than this clause (viii)); and

(ix) Other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed 5% of the Book Value of the consolidated tangible assets of
Borrower and its Subsidiaries (other than Unrestricted Subsidiaries) at any
time.

B. No Restrictions on Subsidiary Distributions to Borrower or Other
Subsidiaries. Except as provided herein, Borrower will not, and will not permit
any of its Subsidiaries (other than Unrestricted Subsidiaries) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
capital stock owned by Borrower or any Subsidiary of Borrower, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Borrower or any Subsidiary of
Borrower, (iii) make loans or advances to Borrower or any Subsidiary of
Borrower, or (iv) transfer any of its property or assets to Borrower or any
Subsidiary of Borrower, except for such restrictions or encumbrances existing by
reason of (a) any restrictions existing under any of the Loan Documents or any
other agreements or contracts in effect on the Closing Date or any restrictions
under any Subordinated Indebtedness, (b) any restrictions with respect to a
Subsidiary that is not a Subsidiary on the Closing Date under any agreement in
existence at the time such Subsidiary becomes a Subsidiary of Borrower, (c) any
restrictions with respect to a Subsidiary of Borrower imposed pursuant to an
agreement which has been entered into for the sale or disposition of all or
substantially all of the capital stock or assets of such Subsidiary, (d) any
restrictions with respect to any Subsidiary of Borrower all or substantially all
of whose assets consist of property encumbered by Liens permitted under
subsection 7.1A, (e) restrictions imposed by applicable laws, (f) restrictions
under leases of, or mortgages and other agreements relating to Liens on,
specified property or assets limiting or prohibiting transfers of such property
or assets (including, without limitation, non-assignment clauses, due-on-sale
clauses and clauses prohibiting junior Liens), and (g) any restrictions existing
under any agreement that amends, refinances or replaces any agreement containing
restrictions permitted under the preceding clauses (a) through (f), provided
that the terms and conditions of any such agreement, taken as a whole, are not
materially less favorable to Borrower than those under the agreement so amended,
refinanced or replaced.

 

  52    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

7.2 Financial Covenants.

A. Minimum Interest Coverage Ratio. Borrower shall not permit the Interest
Coverage Ratio for any four-fiscal quarter period ending as of the last day of
any fiscal quarter of Borrower to be less than 2.00:1.00.

B. Maximum Leverage Ratio. Borrower shall not permit the ratio of (i)(a)
Consolidated Total Debt as of the last day of any fiscal quarter of Borrower
minus (b) the aggregate amount of Unrestricted Cash in excess of $75,000,000, as
of such day, of Borrower and its Subsidiaries (excluding any Unrestricted
Subsidiaries), determined on a consolidated basis) to (ii) Consolidated Adjusted
EBITDA for the four-fiscal quarter period ending as of such day, to exceed
3.50:1.00.

 

7.3 Restriction on Fundamental Changes; Material Asset Sales.

Borrower shall not, and shall not permit any of its Subsidiaries (other than
Unrestricted Subsidiaries) to, (A) liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution), or (B) enter into any transaction of
merger or consolidation, or convey, sell, lease, sub-lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, property or fixed assets, whether now owned or hereafter
acquired, except:

(i) any Subsidiary of Borrower or any other Person may be merged or amalgamated
with or into Borrower or any Wholly-Owned Subsidiary of Borrower, or be
liquidated, wound up or dissolved into, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to Borrower or any
Wholly-Owned Subsidiary of Borrower; provided that, (a) in the case of any such
merger involving Borrower, Borrower shall be the surviving corporation, and
(b) in the case of such a merger involving a Wholly-Owned Subsidiary and not
covered by clause (a) above or permitted by clause (ii) below, the surviving
corporation shall be a Wholly-Owned Subsidiary of Borrower; and

(ii) subject to the provisions of subsections 7.1, 7.4 and 7.6, Borrower and its
Subsidiaries may convey, lease, sublease, transfer, sell or otherwise dispose,
including by merger, consolidation or amalgamation, of all or any part of its
business, property or fixed assets, whether now owned or hereafter acquired in
transactions that do not constitute Material Asset Sales.

 

7.4 Transactions with Shareholders and Affiliates.

Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any holder of 5% or more of any class of
Borrower’s Common Stock or with any Affiliate of Borrower or of any such holder,
on terms that are less favorable to Borrower or that Subsidiary, as the case may
be, than those that might be obtained at the time from Persons who are not such
a holder or

 

  53    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Borrower and any of its Subsidiaries (other than
Unrestricted Subsidiaries) or between any of Borrower’s Subsidiaries and any
other such Subsidiary (other than an Unrestricted Subsidiary); (ii) reasonable
and customary fees paid to members of the Boards of Directors of Borrower and
its Subsidiaries; (iii) except as restricted by clause (i), transactions by
Unrestricted Subsidiaries; (iv) transactions approved by a majority of the
disinterested directors of Borrower’s or the applicable Subsidiary’s, as the
case may be, board of directors; (v) transactions with banks relating to cash or
automated teller machines and cash advance services; and (vi) loans to officers
of Borrower for business or personal purposes in an aggregate outstanding
principal amount not exceeding $20,000,000 at any time and otherwise in
compliance with the U.S. Sarbanes-Oxley Act of 2002.

 

7.5 Conduct of Business.

From and after the Closing Date, Borrower shall not, and shall not permit any of
its Subsidiaries (other than Unrestricted Subsidiaries) to, fundamentally or
substantively alter the character of its business from that conducted by
Borrower and its Subsidiaries, taken as a whole, as of the Closing Date.

 

7.6 Unrestricted Subsidiaries.

Borrower may from time to time deliver to Administrative Agent an Officers’
Certificate designating one or more of its Subsidiaries as Unrestricted
Subsidiaries; provided no Subsidiary shall be designated as an Unrestricted
Subsidiary if, upon giving effect to such designation, the aggregate Book Value
of all assets of all Unrestricted Subsidiaries would exceed 15% of the Book
Value of the consolidated assets of Borrower and its Subsidiaries or if doing so
would cause an Event of Default under subsection 7.2. Borrower will not, and
will not permit its Subsidiaries, including any Unrestricted Subsidiary, to
enter into any contract, agreement, financing or other arrangement that would
provide the creditors of any Unrestricted Subsidiary (including Persons with
contingent claims against any Unrestricted Subsidiary) with any recourse to or
against Borrower or any of its Subsidiaries (other than Unrestricted
Subsidiaries) or any of their respective assets or revenues. Any Officers’
Certificate designating any Unrestricted Subsidiaries shall show, in reasonable
detail, the Book Value of such Subsidiary’s assets and the consolidated assets
of Borrower and its Subsidiaries, shall provide pro forma financial statements
demonstrating Borrower will continue to be in compliance with subsection 7.2
upon giving effect to such designation, and shall certify that Borrower and its
Subsidiaries are not parties to any contract or agreement that would provide any
such creditors of such Subsidiary with recourse to or against Borrower or any of
its Subsidiaries (other than Unrestricted Subsidiaries) and that no such
creditor of such Subsidiary would have recourse to or against Borrower or any of
its Subsidiaries (other than Unrestricted Subsidiaries) as a matter of law. Any
Person designated as an Unrestricted Subsidiary in any such Officers’
Certificate shall, without further action, become an Unrestricted Subsidiary on
the fifth Business Day after Administrative Agent receives such Officers’
Certificate.

Borrower shall not, and shall not permit any of its Subsidiaries (other than
Unrestricted Subsidiaries) to convey, transfer, sell or otherwise dispose of
(including in

 

  54    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

connection with any merger or consolidation) any of its assets or properties to
any Unrestricted Subsidiary if, after giving effect thereto, the aggregate Book
Value of all assets of all Unrestricted Subsidiaries would exceed 15% of the
Book Value of all assets of Borrower and its Subsidiaries.

Borrower may from time to time deliver to Administrative Agent an Officers’
Certificate changing the designation of an Unrestricted Subsidiary so that such
Subsidiary ceases to be an Unrestricted Subsidiary, which change shall be
effective on the third Business Day after Administrative Agent receives such
Officers’ Certificate. Upon effectiveness of such change, such formerly
Unrestricted Subsidiary shall be subject to the provisions of this Agreement
applicable to all other Subsidiaries of Borrower that are not Unrestricted
Subsidiaries and such formerly Unrestricted Subsidiary shall not maintain any
contract or condition that is not permitted hereunder for any Subsidiary of
Borrower that is not an Unrestricted Subsidiary regardless of when it first
entered into such contract or permitted such condition to exist.

Section 8. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

 

8.1 Failure to Make Payments When Due.

Failure by Borrower to pay any installment of principal of any Loan when due,
whether at stated maturity, by acceleration, by notice of voluntary prepayment,
by mandatory prepayment or otherwise; or failure by Borrower to pay any interest
on any Loan or any fee or any other amount due under this Agreement within five
days after the date due; or

 

8.2 Default in Other Agreements.

(i) Failure of Borrower or any of its Subsidiaries (other than Unrestricted
Subsidiaries) to pay when due any principal of or interest on any items of
Indebtedness (other than items of Indebtedness referred to in subsection 8.1)
with an aggregate principal amount of $100,000,000 or more and such failure
continues beyond the end of any grace period provided therefor; or (ii) breach
or default by Borrower or any of its Subsidiaries (other than Unrestricted
Subsidiaries) with respect to any other material term of any Indebtedness with
an aggregate principal amount of $100,000,000 or more or any loan agreement,
mortgage, indenture or other agreement relating to such Indebtedness and such
breach or default continues beyond the end of any grace period provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders) to cause, that Indebtedness to become or be declared due and payable
prior to its stated maturity (in each case after the giving or receiving of any
requisite notice or after the lapse of any requisite period); provided that in
the event that any non-payment described in clause (i) above or any breach or
default described in clause (ii) above is, prior to any acceleration of the
Obligations pursuant to this Section 8, cured or waived by the holders of such
Indebtedness without (a) any consent, waiver or other fee being paid to such
holders, (b) prepayments or theretofore unscheduled reductions of such
Indebtedness, (c) any

 

  55    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

additional collateral (or if such Indebtedness was theretofore unsecured, any
collateral) being encumbered to secure such Indebtedness or any additional
guaranties thereof (or if such Indebtedness was not theretofore guarantied, any
guaranty thereof), (d) any amendment to or modification of the terms of such
Indebtedness, except any such amendment or modification as may be necessary to
relax the provisions thereof to cure such non-payment, breach or default, then
such non-payment, breach or default shall not constitute an Event of Default
hereunder; or

 

8.3 Breach of Certain Covenants.

Failure of Borrower to perform or comply with any term or condition contained in
subsections 2.5, 6.1(vi) or Section 7 of this Agreement or the failure of
Borrower to maintain its corporate existence to the extent required under
subsection 6.2 of this Agreement; or

 

8.4 Breach of Warranty.

Any written representation, warranty, certification or other statement made by
Borrower or any of its Subsidiaries in any Loan Document or in any written
statement or certificate at any time given by Borrower or any of its
Subsidiaries (or deemed to be given in connection with any borrowing hereunder)
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or

 

8.5 Other Defaults Under Loan Documents.

Borrower shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within 30 days after receipt by
Borrower of notice from Administrative Agent or any Lender of such default; or

 

8.6 Involuntary Bankruptcy; Appointment of Receiver, etc.

(i) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Borrower or any Material Subsidiary in an involuntary
case under any Insolvency Laws which decree or order is not stayed; or any other
similar relief shall be granted under any applicable Insolvency Laws; or (ii) an
involuntary case shall be commenced against Borrower or any Material Subsidiary
under any Insolvency Laws; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over Borrower or any
Material Subsidiary, or over all or a substantial part of its property, shall
have been entered; or there shall have occurred the involuntary appointment of
an interim receiver, trustee or other custodian of Borrower or any Material
Subsidiary for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Borrower or any Material Subsidiary, and any
such event described in this clause (ii) shall continue for 60 days unless
dismissed, bonded or discharged; or

 

  56    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) Borrower or any Material Subsidiary shall have an order for relief entered
with respect to it or commence a voluntary case under any Insolvency Laws, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such laws,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Borrower or any Material Subsidiary shall make any assignment for the benefit of
creditors; or (ii) Borrower or any Material Subsidiary shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the Board of Directors of Borrower or any Material
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause
(i) above or this clause (ii); or

 

8.8 Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $100,000,000 (not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against Borrower or any of
its Subsidiaries other than an Unrestricted Subsidiary or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 60 days after entry or filing thereof (or in any event later
than five days prior to the date of any proposed sale thereunder); or

 

8.9 Dissolution.

Any order, judgment or decree shall be entered against Borrower or any Material
Subsidiaries decreeing the dissolution or split up of Borrower or that Material
Subsidiary (which dissolution, in the case of a Material Subsidiary is not
permitted under subsection 7.3) and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or

 

8.10 Employee Benefit Plans.

There shall occur any ERISA Event which individually results in or would
reasonably be expected to result in a Material Adverse Effect or, if taken
together with all other ERISA Events results in or would reasonably be expected
to result in a Material Adverse Effect during the term of this Agreement; or
there shall exist an amount of unfunded benefit liabilities (for each Pension
Plan and each Foreign Plan which is required to be funded, determined as of the
date of the most recent actuarial valuation for such Pension Plan or Foreign
Plan and based on the assumptions used in such actuarial valuation for such
Pension Plan or Foreign Plan), individually or in the aggregate for all Pension
Plans and all Foreign Plans which are required to be funded (excluding for
purposes of such computation any such plans with respect to which assets exceed
benefit liabilities), which would reasonably be expected to result in a Material
Adverse Effect; or

 

  57    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

8.11 Change in Control.

Any Person or any two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act), directly or indirectly, of capital
stock of Borrower (or other securities at the time convertible into capital
stock) representing 40% or more of the combined voting power of all capital
stock (on a fully-diluted basis) of Borrower entitled to vote in the election of
directors,

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, and (b) all other Obligations shall automatically become immediately due
and payable, without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by Borrower and the obligation of
each Lender to make any Loan shall thereupon terminate, and (ii) upon the
occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to Borrower, declare all or any portion
of the amounts described in clauses (a) through (b) above to be, and the same
shall forthwith become, immediately due and payable, and the obligation of each
Lender to make any Loan shall thereupon terminate.

Notwithstanding anything contained in the second preceding paragraph, if at any
time within 60 days after an acceleration of the Loans pursuant to such
paragraph Borrower shall pay all arrears of interest and all payments on account
of principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to Borrower, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Potential Event of
Default or impair any right consequent thereon. The provisions of this paragraph
are intended merely to bind Lenders to a decision which may be made at the
election of Requisite Lenders and are not intended to benefit Borrower and do
not grant Borrower the right to require Lenders to rescind or annul any
acceleration hereunder, even if the conditions set forth herein are met.

Section 9. AGENTS

 

9.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as Administrative Agent hereunder and under the other Loan Documents and
authorizes Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as expressly provided herein, the provisions of this
Section are solely for the benefit of Administrative Agent and the Lenders, and
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

  58    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

9.2 Rights as a Lender.

The Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as Administrative Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not Administrative
Agent hereunder and without any duty to account therefor to the Lenders.

 

9.3 Exculpatory Provisions.

Each Agent shall have only those duties and responsibilities that are expressly
specified for such Agent in this Agreement and the other Loan Documents, and it
may exercise such powers, rights and remedies and perform such duties by or
through its agents or employees, it being understood that, except as expressly
specified herein, no Agent other than the Administrative Agent shall have any
duties or responsibilities under this Agreement and the other Loan Documents.
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose Administrative Agent to liability or that is contrary to any
Loan Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be

 

  59    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

necessary, under the circumstances as provided in subsections 10.6 and
Section 8) or (ii) in the absence of its own gross negligence or willful
misconduct. Administrative Agent shall be deemed not to have knowledge of any
Potential Event of Default unless and until notice describing such Potential
Event of Default is given to Administrative Agent by Borrower or a Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Potential Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent.

 

9.4 Reliance by Administrative Agent.

Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, Administrative Agent
may presume that such condition is satisfactory to such Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

9.5 Delegation of Duties.

Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by Administrative Agent. Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub-agent and to
the Related Parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

  60    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

9.6 Resignation of Administrative Agent.

Administrative Agent may at any time give notice of its resignation to the
Lenders and Borrower. Upon receipt of any such notice of resignation, the
Requisite Lenders shall have the right, upon five (5) Business Days written
notice to the Borrower and with the Borrower’s prior written consent as long as
no Event of Default under subsection 8.1, 8.6 or 8.7 has occurred and is
continuing, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if Administrative Agent shall notify Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Requisite Lenders appoint a successor Administrative Agent as
provided for above in this subsection. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this subsection). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Section and Section 10.2 and 10.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.7 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, or a Lender hereunder.

 

  61    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

9.9 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Insolvency Law or any other
judicial proceeding relative to Borrower, Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise.

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders and Administrative Agent under
subsections 2.3, 10.2 and 10.3) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
subsections 2.3, 10.2 and 10.3.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize Administrative Agent to vote in respect
of the claim of any Lender in any such proceeding.

Section 10. MISCELLANEOUS

 

10.1 Successors and Assigns; Assignments and Participations in Loans.

A. General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 10.1). Neither Borrower’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by Borrower without

 

  62    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

the prior written consent of all Lenders (and any attempted assignment or
transfer by Borrower without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

B. Assignments.

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the Loan
Exposure of the assigning Lender and the assignee subject to each such
assignment shall not be less than $10,000,000, in the case of any assignment of
a Loan, unless Administrative Agent and, so long as no Event of Default under
subsection 8.1, 8.6 or 8.7 has occurred and is continuing, Borrower consents
(each such consent not to be unreasonably withheld); provided that Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within fifteen
(15) Business Days after having received written notice thereof, (b) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loan or the Commitment assigned, and any assignment of all or any portion
of a Commitment or Loan shall be made only as an assignment of the same
proportionate part of the assigning Lender’s Commitment and Loans, (c) the
parties to each assignment shall execute and deliver to Administrative Agent an
Assignment Agreement, together with a processing and recordation fee of $3,500
(unless the assignee is an Affiliate or an Approved Fund of the assignor, in
which case no fee shall be required), provided that Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment, and (d), except in the case of an assignment to another
Lender, an Affiliate of a Lender or an Approved Fund of a Lender, Administrative
Agent and, if no Event of Default under subsection 8.1, 8.6 or 8.7 has occurred
and is continuing, Borrower consents (each such consent not to be unreasonably
withheld); provided that Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) Business Days after having received
written notice thereof. The Eligible Assignee, if it shall not be a Lender,
shall deliver to Administrative Agent information reasonably requested by
Administrative Agent, including such forms, certificates or other evidence, if
any, with respect to Tax matters as the assignee under such Assignment Agreement
may be required to deliver to Administrative Agent pursuant to subsection 3.1B.
To the extent that an assignment of all or any portion of a Lender’s Commitment,
Loans and related outstanding Obligations pursuant to subsection 3.3 or this
subsection 10.1B would, at the time of such assignment, result in increased
costs under subsection 3.1 from those being charged by the respective assigning
Lender prior to such assignment, then Borrower shall not be obligated to pay
such increased costs (although Borrower, in accordance with and

 

  63    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

pursuant to the other provisions of this Agreement, shall be obligated to pay
any other increased costs of the type described above resulting from changes
after the date of the respective assignment).

No such assignment shall be made (A) to Borrower or any of Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Upon the execution and delivery of an Assignment Agreement (together with any
consents required in connection therewith), from and after the effective date
specified in the Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender. The assigning Lender shall, upon
the effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes, if any, to Administrative Agent for cancellation, and
thereupon new Notes shall, if so requested by the assignee and/or the assigning
Lender in accordance with subsection 2.1E, be issued to the assignee and/or to
the assigning Lender, substantially in the form of Exhibit III annexed hereto
with

 

  64    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

appropriate insertions to reflect the amounts of the new Commitments and/or
outstanding Loans, as the case may be, of the assignee and/or the assigning
Lender. Other than as provided in subsection 10.5, any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection 10.1B shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection 10.1C.

Notwithstanding anything to the contrary contained herein, any Lender (a
“Designating Lender”) may grant to one or more special purpose funding vehicles
(each, an “SPV”), identified as such in writing from time to time by Designating
Lender to Administrative Agent and Borrower, the option to provide to Borrower
all or any part of any Loan that such Designating Lender would otherwise be
obligated to make to that Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan,
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Designating Lender shall be obligated to make
such Loan pursuant to the terms hereof, (iii) the Designating Lender shall
remain liable for any indemnity or other payment obligation or other obligation
with respect to its Commitment hereunder and (iv) there shall be no increased
cost to Borrower as a result thereof (including without limitation as a result
of taxes or otherwise). The making of a Loan by an SPV hereunder shall utilize
the Commitment of Designating Lender to the same extent, and as if, such Loan
were made by such Designating Lender.

As to any Loans or portion thereof made by it, each SPV (in lieu of its
Designating Lender, unless otherwise agreed by such Designating Lender and such
SPV) shall have all the rights that a Lender making such Loans or portion
thereof would have had under this Agreement; provided, however, that each SPV
shall have granted to its Designating Lender an irrevocable power of attorney,
to deliver and receive all communications and notices under this Agreement (and
any Loan Documents) and to exercise on such SPV’s behalf, all of such SPV’s
voting rights under this Agreement. No additional Note shall be required to
evidence the Loans or portion thereof made by an SPV; and the related
Designating Lender shall be deemed to hold its Note as agent for such SPV to the
extent of the Loans or portion thereof funded by such SPV. In addition, any
payments for the account of any SPV shall be paid to its Designating Lender as
agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Agreement for which a Lender would otherwise be liable. In
furtherance of the foregoing, each party hereto hereby agrees (which agreements
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.

 

  65    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

In addition, notwithstanding anything to the contrary contained in this
subsection 10.1 or otherwise in this Agreement, any SPV may (i) at any time and
without paying any processing fee therefor, assign or participate all or a
portion of its interest in any Loans (x) to the Designating Lender or (y) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans, provided
that, in the case of this clause (y), there shall be no increased cost to
Borrower as a result thereof (including, without limitation, as a result of
taxes or otherwise), and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV, provided that prior to Designating Lender granting the option to SPV or
prior to making any such disclosure to a dealer or provider, Designating Lender
shall cause such SPV or such dealer or provider, as the case may be, to deliver
to Administrative Agent an agreement in writing to be bound by the provisions of
subsection 10.17.

Notwithstanding the foregoing provisions of this subsection 10.1B(i) or any
other provision of this Agreement, if Borrower shall have consented thereto in
writing in its sole discretion, Administrative Agent shall have the right, but
not the obligation, to effectuate assignments of Loans and Commitments via an
electronic settlement system acceptable to Administrative Agent and Borrower as
designated in writing from time to time to the applicable Lenders by
Administrative Agent (the “Settlement Service”). At any time when Administrative
Agent elects, in its sole discretion, to implement such Settlement Service, each
such assignment shall be effected by the assigning Lender and proposed Eligible
Assignee pursuant to the procedures then in effect under the Settlement Service,
which procedures shall be subject to the prior written approval of Borrower and
shall be consistent with the other provisions of this subsection 10.1B(i). Each
assigning Lender and proposed Eligible Assignee shall comply with the
requirements of the Settlement Service in connection with effecting any
assignment of Loans and Commitments pursuant to the Settlement Service.
Assignments and assumptions of Loans and Commitments shall be effected by the
provisions otherwise set forth herein until Administrative Agent notifies the
applicable Lenders of the Settlement Service as set forth herein. Borrower may
withdraw its consent to the use of the Settlement Service at any time upon
notice to Administrative Agent, and thereafter assignments and assumptions of
the Loans and Commitments shall be effected by the provisions otherwise set
forth herein.

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to Tax matters that such assignee
may be required to deliver to Administrative Agent pursuant to subsection 3.1B,
Administrative Agent shall, if each of Administrative Agent and (to the extent
required by subsection 10.1B(i)) the Borrower has consented to the assignment
evidenced thereby (in each case to the extent such consent is required pursuant
to subsection 10.1B(i)), (a) accept such Assignment Agreement by executing a
counterpart thereof as provided therein (which acceptance shall evidence any
required

 

  66    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

consent of Administrative Agent to such assignment), (b) record the information
contained therein in the Register, and (c) give prompt notice thereof to
Borrower. Administrative Agent shall maintain a copy of each applicable
Assignment Agreement delivered to and accepted by it as provided in this
subsection 10.1B(ii).

With respect to any Lender, the transfer of the Commitments of such Lender and
the rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by Administrative Agent with respect to ownership of such
Commitments and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitments and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by Administrative Agent on the Register
upon and only upon the acceptance by Administrative Agent of a properly executed
and delivered Assignment Agreement pursuant to this subsection 10.1(B)(ii). Upon
such acceptance and recordation, the assignee specified therein shall be treated
as a Lender for all purposes of this Agreement. Coincident with the delivery of
such an Assignment Agreement to Administrative Agent for acceptance and
registration of assignment or transfer of all or part of a Loan, or as soon
thereafter as practicable, the assigning or transferor Lender shall surrender
the Note (if any) evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.

C. Participations. Any Lender may, without the consent of, or notice to,
Borrower or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or Borrower or any of its Affiliates) in all or a
portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver directly affecting (a) the extension of
the scheduled final maturity date of any Loan allocated to such participation or
(b) a reduction, or extension of time for payment, of the principal amount of or
the rate of interest payable on any Loan allocated to such participation.
Subject to the further provisions of this subsection 10.1C, Borrower agrees that
each Participant shall be entitled to the benefits of subsections 2.6D and 3.1
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection 10.1B. To the extent permitted by law, each
Participant also shall be entitled to the benefits of subsection 10.4 as though
it were a Lender, provided such Participant agrees to be subject to subsection
10.5 as though it were a Lender. A Participant shall not be entitled to receive
any greater payment under subsections 2.6D and 3.1 than the applicable Lender
would have been entitled to receive, at the time of the participation, with
respect to the participation sold to such Participant unless Borrower has given
its prior

 

  67    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

written consent to the sale of the participation to such Participant and to such
greater payment. No Participant shall be entitled to the benefits of subsection
3.1B unless Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of Borrower, to provide to the
applicable Lender the forms described in subsection 3.1B as though it were a
Lender providing such forms to Borrower and agrees to be bound by the provisions
of subsection 3.2 as if it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents owing to Borrower
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) except to the extent that such disclosure to such Person is
necessary to establish to a Governmental Authority that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations as a result of a request or inquiry by such
Governmental Authority. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under subsection 3.1B(iv) with respect to any payments made by such Lender to
its Participant(s).

D. Pledges and Assignments to Federal Reserve Banks. Any Lender may at any time
pledge or assign security interest in all or any portion of its Loans, and the
other Obligations owed to such Lender, to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to
any Federal Reserve Bank; provided that (i) no Lender shall be relieved of any
of its obligations hereunder as a result of any such assignment or pledge and
(ii) in no event shall any assignee or pledgee be considered to be a “Lender” or
be entitled to require the assigning Lender to take or omit to take any action
hereunder.

E. Information. Each Lender may furnish any information concerning Borrower and
its Subsidiaries in the possession of that Lender from time to time to assignees
and participants (including prospective assignees and participants), subject to
subsection 10.17.

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

  68    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

10.2 Expenses.

Whether or not the transactions contemplated hereby shall be consummated,
Borrower agrees to pay promptly (i) all the actual and reasonable out-of-pocket
costs and expenses of preparation of the Loan Documents; (ii) all the reasonable
costs of furnishing all opinions by counsel for Borrower (including without
limitation any opinions requested by Lenders as to any legal matters arising
hereunder) and of Borrower’s performance of and compliance with all agreements
and conditions on their parts to be performed or complied with under this
Agreement and the other Loan Documents; (iii) the reasonable fees, expenses and
disbursements of O’Melveny & Myers LLP (or any successor counsel) in connection
with the negotiation, preparation, execution and administration of the Loan
Documents and the Loans and any consents, amendments, waivers or other
modifications hereto or thereto and any other documents or matters requested by
Borrower; (iv) all other actual and reasonable out-of-pocket travel costs and
expenses incurred by Joint Bookrunners and out-of-pocket expenses paid to
Intralinks in connection with the primary syndication of the Commitments and the
negotiation, preparation and execution of the Loan Documents and the
transactions contemplated hereby and thereby; and (v) after the occurrence and
during the continuation of an Event of Default, all costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by any
Primary Agent or any Lender in enforcing any Obligations of or in collecting any
payments due from Borrower hereunder or under the other Loan Documents by reason
of such Event of Default or in connection with any refinancing or restructuring
of the credit arrangements provided under this Agreement in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy proceedings.

 

10.3 Indemnity.

A. In addition to the payment of expenses pursuant to subsection 10.2, whether
or not the transactions contemplated hereby shall be consummated, Borrower
agrees to defend, indemnify, pay and hold harmless each of Administrative Agent,
Documentation Agent, Syndication Agent, Joint Bookrunners, Joint Lead Arrangers
and Lenders, and the officers, directors, employees, agents and affiliates of
each of Administrative Agent, Documentation Agent, Syndication Agent, Joint
Bookrunners, Joint Lead Arrangers and Lenders (collectively called the
“Indemnitees”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including without limitation
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including without limitation securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including without limitation
Lenders’ agreement to make the Loans hereunder or the use or intended use of the
proceeds of any of the Loans) or the statements contained in the commitment
letter delivered by any Lender to Borrower with respect thereto (collectively
called

 

  69    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

the “Indemnified Liabilities”); provided that Borrower shall not have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise solely from the
gross negligence, willful misconduct or material breach of its obligations under
the Agreement and other Loan Documents, of that Indemnitee as determined by a
final judgment of a court of competent jurisdiction. To the extent that the
undertaking to defend, indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them. This subsection 10.3 shall not apply to the extent that the Indemnified
Liabilities relate to any Taxes described in subsection 3.1.

B. To the fullest extent permitted by applicable law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitees, on any theory of
liability, for special, indirect, consequential or incidental damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnitee results from such Indemnitee’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non appealable decision).

C. To the extent that Borrower for any reason fails to indefeasibly pay any
amount required under Section 10.2 or subsections 10.3A or 10.3B to be paid by
it to any Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against any Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for such Agent (or any such sub-agent) in connection
with such capacity.

 

10.4 Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized by Borrower at any time or from time to
time, without notice to Borrower or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by that Lender or any bank controlling that Lender to or for the credit or the
account of Borrower against and on account of

 

  70    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

the obligations and liabilities of Borrower to that Lender under this Agreement
and the other Loan Documents, including, but not limited to, all claims of any
nature or description arising out of or connected with this Agreement or any
other Loan Document, irrespective of whether or not (i) that Lender shall have
made any demand hereunder or (ii) the principal of or the interest on the Loans
or any other amounts due hereunder or any other Loan Document shall have become
due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of set-off,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of subsection
2.7 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of set-off.
The rights of each Lender and its respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of set-off)
that such Lender or its respective Affiliates may have. Each Lender agrees to
notify Borrower and Administrative Agent promptly after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

10.5 Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment, by realization upon security, through the exercise of any
right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under applicable Insolvency
Laws, receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to that Lender
from Borrower hereunder or under the other Loan Documents (collectively, the
“Aggregate Amounts Due From Borrower” to such Lender) which is greater than the
proportion received by any other Lender in respect of the Aggregate Amounts Due
From Borrower then due to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify Administrative Agent and each
other Lender of the receipt of such payment and (ii) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due From
Borrower then due to the other Lenders so that all such recoveries of Aggregate
Amounts Due From Borrower then due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due From Borrower then due to them (as calculated prior
to such recovery); provided that if all or part of such proportionately greater
payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

 

  71    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

10.6 Amendments and Waivers; Replacement of Banks.

A. Amendments and Waivers. No amendment, modification, termination or waiver of
any provision of this Agreement or of the Notes, or consent to any departure by
Borrower therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that any such amendment,
modification, termination, waiver or consent which (i) increases the amount of
any of the Commitments or reduces the principal amount of any of the Loans;
(ii) changes any Lender’s Pro Rata Share (other than pursuant to subsection
10.6B); (iii) changes in any manner the definition of “Requisite Lenders”;
(iv) changes in any manner any provision of this Agreement which, by its terms,
expressly requires the approval or concurrence of all Lenders; (v) postpones the
scheduled final maturity date of any of the Loans; (vi) postpones the date on
which any interest or any fees are payable (except in accordance with the
provisions of the last paragraph of Section 8); (vii) decreases the interest
rate borne by any of the Loans (other than any waiver of any increase in the
interest rate applicable to any of the Loans pursuant to subsection 2.2E) or the
amount of any fees payable hereunder; (viii) increases the maximum duration of
Interest Periods permitted hereunder; or (ix) changes in any manner the
provisions contained in subsection 8.1, 10.5 or this subsection 10.6, shall be
effective only if evidenced by a writing signed by or on behalf of all Lenders
with Obligations directly affected thereby. In addition, (i) any amendment,
modification, termination or waiver of any of the provisions contained in
Section 4 shall be effective only if evidenced by a writing signed by or on
behalf of Administrative Agent and Requisite Lenders, (ii) no amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the Lender which is the holder of
that Note, (iii) no amendment, modification, termination or waiver of any
provision of Section 9 or of any other provision of this Agreement which, by its
terms, expressly requires the approval or concurrence of Administrative Agent
shall be effective without the written concurrence of Administrative Agent and
(iv) no amendment, modification, termination or waiver of any provision relating
to subsection 10.1B(i) shall be effective without the written concurrence of
each Designating Lender all or any part of whose Loans are being funded by an
SPV at the time of such amendment, modification, termination or waiver.
Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on Borrower in any case shall entitle Borrower to any other or further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this subsection 10.6
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by Borrower, on Borrower. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

  72    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

B. Replacement of Banks. If, in connection with any proposed amendment,
modification, termination, waiver or consent to any of the provisions of this
Agreement or the Notes as contemplated by clauses (i) through (ix) of the
proviso of the first sentence of subsection 10.6A, the consent of Requisite
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then Borrower shall have the right, so long
as all non-consenting Lenders whose individual consent is required are treated
as described in either clause (i) or (ii) below, to either (i) replace each such
non-consenting Lender or Lenders pursuant to subsection 3.3 so long as at the
time of such replacement, each such replacement Lender consents to the proposed
amendment, modification, termination, waiver or consent, or (ii) terminate such
non-consenting Lender’s Commitments and repay in full its outstanding Loans and
all other amounts due hereunder in accordance with subsections 2.4B(iv) and
2.4B(v); provided that unless the Commitments that are terminated and the Loans
that are repaid pursuant to the preceding clause (ii) are immediately replaced
in full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to the
preceding clause (ii), the Requisite Lenders (determined before giving effect to
the proposed action) shall specifically consent thereto; provided further that,
prior to the Commitment Termination Date, Borrower shall not have the right to
terminate any such non-consenting Lender’s Commitment and repay in full its
outstanding Loans pursuant to clause (ii) of this subsection 10.6B if,
immediately after the termination of such Lender’s Commitments in accordance
with subsection 2.4B(v), the Loan Exposure of all Lenders would exceed the
Commitments of all Lenders; provided further that Borrower shall not have the
right to replace a Lender solely as a result of the exercise of such Lender’s
rights (and the withholding of any required consent by such Lender) pursuant to
the second sentence of subsection 10.6A.

 

10.7 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

10.8 Notices; Platform.

A. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telexed or sent by fax or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of fax or telex, or three (3) Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to each Primary Agent shall not be effective
until received. For the purposes hereof, the address of each party hereto shall
be as set forth under such party’s name on the signature pages hereof or (i) as
to Borrower and Primary Agents, such other address as shall be designated by any
such Person in a written notice delivered to the other parties hereto and
(ii) as to each other party, such other address as shall be designated by such
party in a written notice delivered to Administrative Agent. Electronic mail

 

  73    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

and Internet and intranet websites may be used to distribute routine
communications, such as financial statements and other information as provided
in subsection 6.1. Each Primary Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Loan Documents and notices under or in connection with the Loan Documents may be
transmitted and/or signed by fax and by signatures delivered in ‘PDF’ format by
electronic mail. The effectiveness of any such documents and signatures (whether
by counterpart or otherwise) shall, subject to applicable law, have the same
force and effect as an original copy with manual signatures and shall be binding
on Borrower, Agents and Lenders. Administrative Agent may also require that any
such documents and signatures be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

B. Platform.

(i) Borrower agrees that Administrative Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” Administrative Agent
does not warrant the adequacy of the Platform and expressly disclaims liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Administrative Agent in connection with the Communications or the Platform. In
no event shall Administrative Agent have any liability to Borrower, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that Borrower provides to
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to Administrative Agent or any Lender
by means of electronic communications pursuant to this subsection, including
through the Platform.

 

10.9 Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans or other
extensions of credit hereunder.

 

  74    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Borrower set forth in subsections 2.6D, 3.1, 10.2 and 10.3 and
the agreements of Lenders set forth in subsections 9.3, 10.3C and 10.5 shall
survive the payment of the Loans and the termination of this Agreement.

 

10.10 Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

10.11 Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Borrower or any other party or against or in payment of any
or all of the Obligations. To the extent that Borrower makes a payment or
payments to any Agent or Lender (or to any Agent for the benefit of Lenders), or
any Agent or Lender enforces any security interest or exercises its rights of
set-off, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

10.12 Severability.

In case any provision in or obligation under this Agreement, or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

10.13 Obligations Several; Independent Nature of Lenders’ Rights and Borrower’s
Obligations.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 8, each Lender shall be entitled to
protect and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender or Agent to be joined as an additional party in
any proceeding for such purpose.

 

  75    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

10.14 Headings.

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

10.15 Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to subsection 10.1). Borrower’s rights or obligations
hereunder or any interest therein may not be assigned or delegated by Borrower
without the prior written consent of all Lenders.

 

10.16 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, BORROWER HEREBY IRREVOCABLY ACCEPTS
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. BORROWER HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER
BORROWER. BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWER
AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER

 

  76    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

LOAN DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PRIMARY AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER
JURISDICTION.

BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
BROUGHT IN THE COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

10.17 Confidentiality.

A. Subject to the provisions of clause (B) of this subsection 10.17, each Lender
(whether, for the purposes of any references to “Lender” in this subsection
10.17, in its capacity as a Lender or an Agent) agrees that it will not disclose
without the prior consent of Borrower (other than to its employees, members,
partners, officers, auditors, advisors or counsel or to another Lender if such
Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this subsection 10.17 to the
same extent as such Lender) any information with respect to Borrower or any of
their Subsidiaries which was, or is now or in the future, furnished pursuant to
or in connection with this Agreement or any other Loan Document, provided that
any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this subsection
10.17A by the respective Lender, (ii) as may be required in any report,
statement or testimony submitted to any municipal, state or Federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(iii) as may be required in respect to any summons or subpoena or in connection
with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (v) to Administrative Agent, (vi) to any
direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this subsection 10.17 (or provisions at least as
restrictive as those in this subsection 10.17) and (vii) to any prospective or
actual transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such

 

  77    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lender, provided that such prospective transferee or participant (as applicable)
agrees to be bound by the confidentiality provisions contained in this
subsection 10.17 (or provisions at least as restrictive as those in this
subsection 10.17).

B. Borrower hereby acknowledges and agrees that each Lender may share with any
of its affiliates and their respective agents and advisers, and such affiliates
may share with such Lender, any information related to Borrower or any of its
Subsidiaries (including, without limitation, any non-public customer information
regarding the creditworthiness of Borrower and its Subsidiaries), provided such
Persons shall be subject to the provisions of this subsection 10.17 (or
provisions at least as restrictive as those in this subsection 10.17) to the
same extent as such Lender.

 

10.18 Counterparts; Effectiveness.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original or copy (as the case may be), but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in subsection 4.2, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.19 USA Patriot Act.

Each Lender hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Act.

 

  78    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

10.20 No Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower acknowledges and agrees that:
(a) (i) the arranging of the Commitments and Loans, and provision of other
services, in connection with this Agreement are arm’s-length commercial
transactions between Borrower, on the one hand, and the Lenders and the Agents,
on the other hand, (ii) Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) Borrower is capable of evaluating, and understand and accept, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) each of the Lenders and the Agents has been, is, and
will be acting solely as a principal and, except as otherwise expressly agreed
in writing by the relevant parties, has not been, is not, and will not be acting
as an advisor, agent or fiduciary for Borrower, any of its Affiliates or any
other person or entity and (ii) no Lender or Agent has any obligation to
Borrower or its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) each of the Lenders, Agents and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from Borrower and its Affiliates, and none of the Lenders or Agents have
any obligation to disclose any of such interests to Borrower or its Affiliates.
To the fullest extent permitted by law, Borrower hereby waives and releases any
claims that it may have against any of the Lenders or Agents with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

[Remainder of page intentionally left blank]

 

  79    SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

BORROWER: SAFEWAY INC.

 

By:  

/s/ MELISSA C. PLAISANCE

  Name:   Melissa C. Plaisance   Title:  Senior Vice President, Finance and
Investor Relations Notice Address: Safeway Inc. 5918 Stoneridge Mall Road
Pleasanton, California 94588 Fax: (925) 467-3270 Email:
melissa.plaisance@safeway.com; brad.fox@safeway.com Website: www.safeway.com
Attention: Ms. Melissa Plaisance and Mr. Bradley S. Fox

 

     SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BANK OF AMERICA, N.A., as Administrative Agent, Syndication Agent and Lender By:
 

/s/ JAIME ENG

  Name:   Jaime Eng   Title:  Vice President Notice Address: One Bryant Park,
34th Floor New York, NY 10036 Fax: 415-796-1253 Email: jaime.eng@baml.com
Attention: Ms. Jaime Eng

 

     SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Bookrunner and
Joint Lead Arranger By:  

/s/ WAJEEH FAHEEM

  Name:  Wajeeh Faheem   Title:  Managing Director Notice Address: One Bryant
Park, 8th Floor New York, NY 10036 Fax: 917-267-7168 Email:
wajeeh.faheem@baml.com Attention: Mr. Wajeeh Faheem

 

     SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

J.P. MORGAN SECURITIES LLC, as Joint Bookrunner and Joint Lead Arranger By:  

/s/ THOMAS D. CASSIN

  Name:  Thomas D. Cassin   Title:  Managing Director Notice Address: 383
Madison Avenue, 27th Floor New York, NY 10179 Fax: 212-270-1063 Email:
thomas.gsf.delaney@jpmchase.com Attention: Mr. Thomas Delaney

 

     SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

GOLDMAN SACHS BANK USA, as Lender and Documentation Agent By:  

/s/ MARK WALTON

  Name:  Mark Walton   Title:  Authorized Signatory Notice Address: Fax: Email:
Attention:

 

     SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

JPMORGAN CHASE BANK, N.A., as Lender and Syndication Agent By:  

/s/ SARAH L. FREEDMAN

  Name:  Sarah L. Freedman   Title:  Vice President Notice Address: 383 Madison
Avenue, 24th Floor New York, NY 10179 Fax: 212-270-6637 Email:
Jocelyn.t.shields@jpmorgan.com Attention: Ms. Jocelyn Shields

 

     SAFEWAY TERM CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Wells Fargo Bank, N.A., as Lender By:  

/s/ GAVIN HOLLES

  Name:  Gavin Holles   Title:  Managing Director

 

Notice Address:   550 California Street, 10th Floor   MAC A0112-101   San
Francisco, CA 94104 Fax: 415-837-0610 Email: gavin.s.holles@wellsfargo.com
Attention: Gavin Holles

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

U.S. Bank National Association, as Lender By:  

/s/ JANET E. JORDAN

  Name:  Janet E. Jordan   Title:  Senior Vice President Notice Address:
PD-OR-P4CB 555 SW Oak St., #400 Portland, OR 09204 Fax: 503-275-5428 Email:
conan.schleicher@usbank.com Attention: Conan Schleicher

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Credit Suisse AG, Cayman Islands Branch, as Lender By:  

/s/ DOREEN BARR

  Name:  Doreen Barr   Title:  Director By:  

/s/ SANJA GAZAHI

  Name:  Sanja Gazahi   Title:  Associate Notice Address: 7033 Louis Stephens
Drive PO Box 110047 Research Triangle Park, NC 27709 Fax: (212) 322-2291 Email:
agency.loanops@credit-suisse.com Attention: Anna Green

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC, as Lender By:  

/s/ TIMOTHY J. MCNAUGHT

  Name: Timothy J. McNaught   Title: Managing Director Notice Address: Fax:
203-873-5019 Email: GBMUSOCLendingOperations@rbs.com Attention: Mark Woodhead

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Canadian Imperial Bank of Commerce New York Agency, as Lender By:  

/s/ DOMINIC J. SORRESSO

  Name: Dominic J. Sorresso   Title: Executive Director By:  

/s/ EOIN ROCHE

  Name: EOIN ROCHE   Title: Executive Director Notice Address: Fax: 212-856-3761
Email: dominic.sorresso@us.cibc.com Attention: Dominic Sorresso

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Farm Credit Bank of Texas, as Lender By:  

/s/ LUIS M.H. REQUEJO

  Name: Luis M.H. Requejo   Title: Director Capital Markets
Notice Address: 4801 Plaza on the Lake Drive, Austin TX 78746 Fax: (512)
233-0790 Email: luis.requejo@farmcreditbank.com Attention:
Legal Documentation – Luis M.H. Requejo                  Operation Documentation
– Sarah Shumate

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COBANK, ACB, as Lender By:  

/s/ RICK METZGER

  Name: Rick Metzger   Title: Vice President Notice Address: 5500 S. Quebec
Street Greenwood Village, CO 80111 Email: rmetzger@cobank.com Attention: Rick
Metzger

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

First Hawaiian Bank, as Lender By:  

/s/ SUSAN TAKEDA

  Name: Susan Takeda   Title: Vice President
Notice Address: 999 Bishop Street; 11th Floor; Honolulu, Hi 96813 Fax:
808.525.6200 Email: stakeda@fhb.com Attention: Susan Takeda

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Bank of the West, as Lender By:  

/s/ PHITSANU J. KOCHAPHUM

  Name: Phitsanu J. Kochaphum   Title: Senior Vice President Notice
Address:        2527 Camino Ramon                             
         NC-B07-3D-G                                       San Ramon, CA 94583
Fax: 925-843-9980 Email: jojo.kochaphum@bankofthewest.com Attention: Phitsanu J.
Kochaphum

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Toronto Dominion (Texas) LLC, as Lender By:  

/s/ KELLY HUNDAL

  Name: Kelly Hundal   Title: Authorized Signatory

Notice Address: 31 W. 52nd Street, New York,

NY 10019, U.S.A.

Fax: 212-827-7232 Email: betty.chang@tdsecurities.com Attention: Betty Chang

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Union Bank N.A., as Lender By:  

/s/ CHARLES CORBISIERO

  Name: Charles Corbisiero   Title: SVP Notice Address: Union Bank, NA; 222 W
Adams Suite 18 Chicago IL 60606                                          Fax:
312 601 3955 Email: Thomas.Lass@Unionbank.com Attention: Tom Lass

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

The Northern Trust Company, as Lender By:  

/s/ JOHN LASCODY

  Name: John Lascody   Title: Second Vice President Notice Address: Fax:
(312) 557-1425 Email: JL98@ntrs.com Attention: John Lascody

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

AgFirst Farm Credit Bank, as Lender By:  

/s/ MATTHEW H. JEFFORDS

  Name: Matthew H. Jeffords   Title: Asst. Vice President
Notice Address: 1401 Hampton Street, Columbia, SC 29201

Fax: 803-254-4219

Email: mjeffords-servicing@agfirst.com Attention: Matt Jeffords

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMERICA BANK, as Lender

By:

 

/s/ STEVE D. CLEAR

  Name:_Steve D. Clear   Title:_Vice President
Notice Address: 611 Anton Blvd., Costa Mesa, Ca 92626

Fax: (714) 433-3236

Email: sdclear@comerica.com

Attention: Steve D. Clear

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE CHIBA BANK, LTD., NEW YORK BRANCH, as Lender By:  

/s/ YUKIHITO INAMURA

  Name: Yukihito Inamura   Title: General Manager Notice Address: Fax:
212-354-8575 Email: caugust@chibabank.co.jp Attention: Carmen A. Augustino

 

     SAFEWAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] NOTICE OF BORROWING

Bank of America, N.A.,

    as Administrative Agent

2001 Clayton Rd

Concord, CA 94520-2405

Mail Code: CA4-702-02-25

Phone: 1.925.675.8416

Fax: 1.888.217.4730

Email: remedios.a.david@baml.com

Attention: Remy David

Re: Notice of Borrowing under Safeway Term Credit Agreement

Pursuant to that certain Term Credit Agreement, dated as of December 19, 2011,
by and among Safeway Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as the Administrative Agent, other Agents from time to time party
thereto and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement), this represents the request of the Borrower to
borrow the Loan(s) specified below, on such date and in such amount(s) as are
specified below:

 

1. Requested Funding Date applicable to such
Loan(s):                                        

 

2. Type/ principal amount of Loan(s) (check applicable box(es) and specify
amount(s)):

 

     Type of Loan    Amount

2a.  :

       Base Rate Loan    $            

2b.  :

       Eurodollar Rate Loan    $

 

3. Interest Periods (check applicable box(es) and specify periods or dates) for
Loans specified in 2b above, in months (or days, as indicated):

 

:  14-day

   :  one    :  two    :  three    :  six    :  nine    :  twelve   

If a twelve-month or nine-month Interest Period has been selected, the Borrower
hereby requests that the Administrative Agent ascertain in accordance with the
provisions of subsection 2.2B(vii) of the Credit Agreement that such an Interest
Period is available from the applicable Lenders.

The undersigned officer, to the best of his/her knowledge, and the Borrower
hereby certifies that (i) the representations and warranties contained in the
Credit Agreement and

 

  I-1    Notice of Borrowing



--------------------------------------------------------------------------------

in the other Loan Documents will be true, correct and complete as of the Funding
Date in all material respects on and as of the date thereof to the same extent
as though made on and as of the date thereof, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case, such representations and warranties were true, correct and complete in all
material respects on and as of such earlier date; (ii) no event has occurred and
is continuing or would result from the consummation of the proposed borrowing
contemplated hereby that would constitute an Event of Default or a Potential
Event of Default, and (iii) the aggregate principal amount of the Loans
requested hereunder will not exceed the amount of the unused Commitments on the
Requested Funding Date.

[Remainder of the page intentionally left blank.]

 

  I-2    Notice of Borrowing



--------------------------------------------------------------------------------

DATED:  

 

 

SAFEWAY INC.

By:

 

 

Name:

 

 

Title:

 

 

 

  I-3    Notice of Borrowing



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF] NOTICE OF CONVERSION/CONTINUATION

Bank of America, N.A.,

    as Administrative Agent

2001 Clayton Rd

Concord, CA 94520-2405

Mail Code: CA4-702-02-25

Phone: 1.925.675.8416

Fax: 1.888.217.4730

Email: remedios.a.david@baml.com

Attention: Remy David

Re: Notice of Conversion/Continuation under Safeway Term Credit Agreement

Pursuant to that certain Term Credit Agreement, dated as of December 19, 2011,
by and among Safeway Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as the Administrative Agent, other Agents from time to time party
thereto and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement), this represents the notice of the Borrower given
pursuant to subsection 2.2D of the Credit Agreement to request the conversion or
continuation specified below of the Loan specified below, on the date and in the
amount specified below:

 

1. Borrower requests (check applicable box):

1a.  :

   Conversion   

1b.  :

   Continuation   

 

2.    Proposed Conversion/Continuation date:   

                    ,             

  

 

3. Type, principal amount and, if applicable, last day of any Interest Period of
the presently outstanding Loan that is to be continued or converted (check
applicable box and specify amount and, if applicable, the last day of the
current Interest Period):

 

   Type of Loan    Amount   

Last day of current

Interest Period

3a.  :    Base Rate Loan    $                NA 3b.  :    Eurodollar         
Rate Loan    $               

If Borrowers requests a Continuation, then skip #4 and proceed directly to #5.

 

  II-1    Notice of Conversion/Continuation



--------------------------------------------------------------------------------

4. Presently outstanding Loan is converted into (check applicable box):

 

      Type of Loan 4a.  :    (If box 4a checked above)    Eurodollar Rate Loan
4b.  :    (If box 4b checked above)    Base Rate Loan

 

5. Interest Period (check applicable box and specify period):

 

5a.  :    Interest period for continued Loans specified in 3b above, in months
(or days, as indicated):       :  14-day    :  one    :  two    :  three   
:  six    :  nine    :  twelve      

 

5b.  :    Interest period for converted Loans specified in 4b above, in months
(or days, as indicated):         :  14-day         :  one         :  two      
:  three    :  six      :  nine         :  twelve         

If a nine-month or twelve-month Interest Period has been selected, the Borrower
hereby requests that the Administrative Agent ascertain in accordance with the
provisions of subsection 2.2B(vii) of the Credit Agreement that such an Interest
Period is available from the applicable Lenders.

The undersigned officer, to the best of his/her knowledge, and the Borrower
hereby certifies that to the extent this notice relates to conversion to, or a
continuation of, a Eurodollar Rate Loan no Event of Default has occurred and is
continuing.

[Remainder of the page intentionally left blank.]

 

  II-2    Notice of Conversion/Continuation



--------------------------------------------------------------------------------

DATED:  

 

 

SAFEWAY INC. By:  

 

Name:  

 

Title:  

 

 

  II-3    Notice of Conversion/Continuation



--------------------------------------------------------------------------------

EXHIBIT III

[FORM OF NOTE] SAFEWAY INC. PROMISSORY NOTE

[Place of delivery of Note]

                , 2011

For value received, Safeway Inc., a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of                                         
(“Lender”) the unpaid principal amount of each Loan made by Lender to the
Borrower pursuant to the Credit Agreement referred to below on or before the
maturity date applicable to such Loan as set forth in the Credit Agreement. The
Borrower promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in United States
Dollars in same day funds at the Administrative Agent’s office, as specified in
the Credit Agreement.

All such Loans made by Lender, the respective maturities thereof and all
repayments of principal thereof shall be recorded by Lender and, prior to any
transfer hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding shall be endorsed by Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof, or in the records of Lender in accordance with its usual
practice; provided that the failure of Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This promissory note is one of the promissory notes referred to in subsection
2.1(E) of the Term Credit Agreement, dated as of December 19, 2011 (said Term
Credit Agreement, as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, Bank of
America, N.A., as the Administrative Agent, other Agents from time to time party
thereto and the Lenders from time to time party thereto. Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is hereby
made to the Credit Agreement for provisions relating to this promissory note,
including, without limitation, the mandatory and optional prepayment hereof and
the acceleration of the maturity hereof.

[Remainder of the page intentionally left blank.]

 

  III-1    Promissory Note (Borrower)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized officer, as of the day and year first above written.

 

SAFEWAY INC. By:  

 

Name:  

 

Title:  

 

 

  III-2    Promissory Note (Borrower)



--------------------------------------------------------------------------------

Schedule to Promissory Note

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date   

Amount of

Loan

  

Type of

Loan

  

Amount of

Principal

Repaid

   Maturity Date   

Notation

By

              

 

 

 

  III-3    Promissory Note (Borrower)



--------------------------------------------------------------------------------

EXHIBIT IV

[FORM OF] COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY THAT:

(1) We are the duly elected [Title] and [Title] of Safeway Inc., a Delaware
corporation (the “Borrower”);

(2) We have reviewed the terms of the Term Credit Agreement, dated as of
December 19, 2011, by and among the Borrower, Bank of America, N.A., as the
Administrative Agent, other Agents from time to time party thereto and the
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement), and we have made, or have caused to be made, under our supervision,
a review in reasonable detail of the transactions and condition of Borrower and
its Subsidiaries during the accounting period covered by the attached financial
statements; and

(3) The examination described in paragraph (2) did not disclose and we have no
knowledge of the existence of any condition or event which constitutes an Event
of Default or Potential Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

Set forth below (or in a separate attachment to this Certificate) are the
exceptions, if any, to paragraph (3) listed, so as to detail the nature of the
condition or event, the period during which it has existed and the action
Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:

 

 

 

 

 

 

  IV-1    Compliance Certificate



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this day of
                    ,              pursuant to subsection 6.1(iii) of the Credit
Agreement.

 

SAFEWAY INC. By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

  IV-2    Compliance Certificate



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

(The Certificate attached hereto is as of                and pertains to the
period from                    to                    .)

Capitalized terms used herein shall have the meanings set forth in the Term
Credit Agreement, dated as of December 19, 2011, by and among Safeway Inc., a
Delaware corporation (the “Borrower”), Bank of America, N.A., as the
Administrative Agent, other Agents from time to time party thereto and the
Lenders from time to time party thereto (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Subsection
references herein relate to the subsections of the Credit Agreement.

 

A. Liens and Related Matters1

 

1.    Aggregate Indebtedness secured by       Liens granted in reliance       on
subsection 7.1A(ix)    $                 2.    Maximum permitted Indebtedness
secured by       Liens permitted under subsection       7.1A(ix) (5% of the Book
Value of the consolidated tangible assets       of Borrower and its Subsidiaries
      (other than Unrestricted Subsidiaries))    $                

 

B. Minimum Interest Coverage Ratio (for the four-fiscal quarter period
ended                    ,    )2

 

1.    Consolidated Adjusted EBITDA:      

A.     Consolidated Net Income

   $                   

B.     LIFO expense or income

   $                   

C.     Consolidated Interest Expense

   $                   

D.     Provisions for taxes based on income

   $                   

E.     Depreciation and amortization expense

   $                   

F.      Equity in earnings or losses of unconsolidated

     

         Affiliates to the extent not actually received or

     

         paid by Borrower or its Subsidiaries

   $                

 

1  See Section D “(Section 1.2 Reconciliations)” of this attachment for an
explanation of adjustments required by Section 1.2 of the Credit Agreement (if
any) to line items in the Borrower’s most recent financial statements in order
to compute the figures set forth in this Section A.

2  See Section D “(Section 1.2 Reconciliations)” of this attachment for an
explanation of adjustments required by Section 1.2 of the Credit Agreement (if
any) to line items in the Borrower’s most recent financial statements in order
to compute the figures set forth in this Section B.

 

  IV-3    Compliance Certificate



--------------------------------------------------------------------------------

G.    Material non-cash, non-recurring gains or losses    $                 H.
   Non-cash expenses recognized pursuant to Financial Accounting Standards Board
Accounting Standards Codification (“FASB ASC”) Topic 718, “Compensation - Stock
Compensation”    $      I.    Property impairment charges recognized pursuant to
FASB ASC Topic 360, “Property, Plant and Equipment”    $      J.    Non-cash
goodwill impairment charges incurred pursuant to FASB ASC Topic 350,
“Intangibles - Goodwill and Other”    $      K.    Any non-cash charge included
in G, H, I or J in a prior period, which represents a cash charge during the
current period    $      L.    Consolidated Adjusted EBITDA (A plus (or minus) B
plus C plus D plus E plus (or minus) F plus (or minus) G plus H plus I plus J
minus K)    $     

 

2.    Interest Coverage Ratio (1L):(1C)            :1.00 3.    Minimum ratio
required under subsection 7.2A    2.00:1.00

 

C. Maximum Leverage Ratio for the preceding3 fiscal quarter ended
                    ,             

 

1.    Consolidated Total Debt    $                 2.    Aggregate amount of
Unrestricted Cash in excess of $75,000,000    $      3.    Consolidated Adjusted
EBITDA (Item B1L)    $      4.    Leverage Ratio (1-2):(3)              :1.00   
5.    Maximum Leverage Ratio permitted under subsection 7.2B      3.50:1.00   

 

  D. Section 1.2 Reconciliations

 

3  See Section D “(Section 1.2 Reconciliations)” of this attachment for an
explanation of adjustments required by Section 1.2 of the Credit Agreement (if
any) to line items in the Borrower’s most recent financial statements in order
to compute the figures set forth in this Section C.

 

  IV-4    Compliance Certificate



--------------------------------------------------------------------------------

1.   

Section A – Liens and Related Matters:

 

2.   

Section B – Minimum Interest Coverage Ratio (for the four-fiscal quarter period
ended                ,            ):

 

3.   

Section C - Maximum Leverage Ratio for the preceding fiscal quarter
ended                ,            :

 

 

  IV-5    Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Credit Agreement identified below (said Term Credit Agreement,
as amended, restated, supplemented or otherwise modified to the date hereof and
as it may hereafter be amended, restated, supplemented or otherwise modified
from time to time, being the “Credit Agreement”), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

 

1.    Assignor:   

 

Assignor [is] [is not] a Defaulting Lender

2.    Assignee:   

 

[and is an Affiliate/Approved Fund1]

3.    Borrower:    Safeway Inc. 4.    Administrative Agent:   

Bank of America, N.A., as administrative agent for the

Lenders under the Credit Agreement

5.    Credit Agreement    The $700,000,000 Term Credit Agreement, dated as of
December 19, 2011, by and among Safeway Inc., a Delaware corporation (the
“Borrower”), Bank of America, N.A., as the Administrative Agent, other Agents
from time to time party thereto and the Lenders from time to time party thereto
6.    Assigned Interest:   

 

1  Select as applicable.

 

  VI-1    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2  

Commitment

   $                    $                                   % 

Effective Date:                      , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By: Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:
Name: Title:

 

[Consented to and] 3 Accepted: Bank of America, N.A.,     as the Administrative
Agent By: Name: Title:                                
                                                    ]  [Consented to: Safeway,
Inc. By:                                
                                                       Name:  
                                                                       
             Title:                               
                                                     ]4

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

  VI-2    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX 1

SAFEWAY TERM CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby,
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with any Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Loan Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to subsection
6.1 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a Non-US Lender, attached
to the Assignment is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to [the]
[the relevant] Assignee.

 

  V-Annex 1-1    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

  V-Annex 1-2    Assignment and Assumption Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.1

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

Lender

   Commitment  

Bank of America, N.A.

   $ 70,000,000   

JPMorgan Chase Bank, N.A.

   $ 70,000,000   

Goldman Sachs Bank USA

   $ 60,000,000   

Wells Fargo Bank, N.A.

   $ 55,000,000   

U.S. Bank National Association

   $ 55,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 55,000,000   

The Royal Bank of Scotland plc

   $ 55,000,000   

Canadian Imperial Bank

   $ 40,000,000   

Farm Credit Bank of Texas

   $ 40,000,000   

CoBank, ACB

   $ 35,000,000   

First Hawaiian Bank

   $ 25,000,000   

Bank of the West

   $ 25,000,000   

TD Securities (USA)

   $ 25,000,000   

Union Bank, N.A.

   $ 25,000,000   

The Northern Trust Company

   $ 25,000,000   

AgFirst Farm Credit Bank

   $ 25,000,000   

Comerica Bank

   $ 10,000,000   

Chiba Bank, LTD

   $ 5,000,000      

 

 

 

TOTAL

   $ 700,000,000   

 

Schedule 2.1-1